Exhibit 10.2

 

MORTGAGE LOAN AGREEMENT

 

THIS MORTGAGE LOAN AGREEMENT (this "Agreement") is made as of June 14, 2016
("Closing Date") by and between STORE CAPITAL ACQUISITIONS, LLC, a Delaware
limited liability company, and its successors and assigns ("Lender''), whose
address is 8501 E. Princess Drive, Suite 190, Scottsdale, Arizona 85255 and
MARQUIS REAL ESTATE HOLDINGS, LLC, a Delaware limited liability company
("Debtor''), whose address is 3525 Del Mar Heights Road, Suite 765, San Diego,
California 92130. Unless otherwise expressly provided herein, all defined terms
used in this Agreement shall have the meanings set forth in Exhibit A attached
hereto.

 

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

 

Section 1. The Loan. On the terms and subject to the conditions set forth in the
Loan Documents, Lender shall make the Loan to Debtor for the sole purposes of
providing capital to Debtor to recapitalize, providing working capital, paying
closings costs and restructuring existing debt. The aggregate "Loan Amount"
shall be $9,355,521.00. Debtor shall repay the outstanding principal amount of
the Loan together with interest thereon, in the manner and in accordance with
the terms and conditions of the Note and the other Loan Documents. The Loan
shall be advanced at the Closing in cash or otherwise immediately available
funds subject to any prorations and adjustments required by this Agreement.

 

Section 2. Collateral. The Loan will be evidenced by the Note and secured by the
Mortgage. Guarantor will provide further security for the Loan by executing and
delivering the Guaranty. At Closing, the Land shall be leased by STORE Capital
Acquisitions, LLC, as lessor, to Debtor pursuant to the Ground Lease. Guarantor
will guaranty the obligations of Debtor under the Ground Lease, as described
therein and pursuant to the Guaranty.

 

Section 3. Escrow Agent. Debtor and Lender hereby employ Title Company to act as
escrow agent in connection with the transaction described in this Agreement.
Title Company shall not cause the transaction to close unless and until it has
received written instructions from Lender and Debtor to do so. Debtor and Lender
will deliver to Title Company all documents, pay to Title Company all sums and
do or cause to be done all other things necessary or required by this Agreement,
in the reasonable judgment of Title Company, to enable Title Company to comply
herewith and to issue the title policies described in Section 8(a). Title
Company is authorized to pay, from any funds held by it for Lender's or Debtor's
respective credit all amounts necessary to procure the delivery of such
documents and to pay, on behalf of Lender and Debtor, all charges and
obligations payable by them, respectively. Debtor will pay all charges payable
by it to Title Company. Title Company is authorized, in the event any
conflicting demand is made upon it concerning these instructions or the escrow,
at its election, to hold any documents and/or funds deposited hereunder until an
action shall be brought in a court of competent jurisdiction to determine the
rights of Debtor and Lender or to interplead such documents and/or funds in an
action brought in any such court. Deposit by Title Company of such documents and
funds, after deducting therefrom its charges and its expenses and attorneys'
fees incurred in connection with any such court action, shall relieve Title
Company of all further liability and responsibility for such documents and
funds. Title Company's receipt of this Agreement and opening of an escrow
pursuant to this Agreement shall be deemed to constitute conclusive evidence of
Title Company's agreement to be bound by the terms and conditions of this
Agreement pertaining to Title Company. Disbursement of any funds shall be made
by check, certified check or wire transfer, as directed by Debtor and Lender.
Title Company shall be under no obligation to disburse any funds represented by
check or draft, and no check or draft shall constitute payment to Title Company
in compliance with any of the requirements hereof, until it is advised by the
bank in which such check or draft is deposited, that such check or draft has
been honored. Title Company is authorized to act upon any statement furnished by
the holder or payee, or a collection agent for the holder or payee, of any lien
on or charge or assessment in connection with the Property, concerning the
amount of such charge or assessment or the amount secured by such lien, without
liability or responsibility for the accuracy of such statement. The employment
of Title Company as escrow agent shall not affect any rights of subrogation
under the terms of any title policy issued pursuant to the provisions thereof.

 



 1 

 

 

Section 4. Representations and Warranties of Debtor. The representations and
warranties of Debtor contained herein are being made by Debtor as of the date of
this Agreement and the Closing Date to induce Lender to enter into this
Agreement and consummate the transactions contemplated herein, and shall survive
Closing. Debtor represents and warrants to Lender as follows:

 

(a)         Organization and Authority. Debtor is duly organized or formed,
validly existing and in good standing under the laws of its state of formation,
and qualified to do business in any jurisdiction where the failure to be
qualified would reasonably be expected to result in a Material Adverse Effect.
All necessary action has been taken to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents. The Person(s) who
have executed this Agreement on behalf of Debtor are duly authorized so to do.
Debtor is not, and if Debtor is a "disregarded entity," the owner of such
disregarded entity is not, a "nonresident alien," "foreign corporation,"
"foreign partnership," "foreign trust," "foreign estate," or any other "person"
that is not a "United States Person" (as those terms are defined by the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder).
Debtor's U.S. Federal Tax Identification number, organization identification
number and principal place of business are correctly set forth on the signature
page of this Agreement. None of the Debtor Parties, and no individual or entity
owning directly or indirectly any interest in any of the Debtor Parties, is an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of any
of the OFAC Laws and Regulations.

 

(b)         Enforceability of Documents. Upon execution by the Debtor Parties,
as applicable, this Agreement and the other Loan Documents shall constitute the
legal, valid and binding obligations of the Debtor Parties, respectively,
enforceable against the Debtor Parties in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, and general principles of equity.

 

(c)         Litigation. There are no suits, actions, proceedings or
investigations pending or, to the best of Debtor's knowledge, threatened,
against or involving the Debtor Parties or the Property before any arbitrator or
Governmental Authority, except for such suits, actions, proceedings or
investigations which, individually or in the aggregate, have not had, and would
not reasonably be expected to result in a Material Adverse Effect.

 



 2 

 

 

(d)         Absence of Breaches, Defaults or Other Rights. (i) The Debtor
Parties are not; (ii) the authorization, execution, delivery and performance of
this Agreement and the other Loan Documents will not result; and (iii) no
condition exists or no event has occurred, which, with the lapse of time, if not
cured, or with the giving of notice, or both, would result, in any breach or
default under any other document, instrument or agreement to which the Debtor
Parties are a party or by which the Debtor Parties, the Property or any of the
property of the Debtor Parties is subject or bound, except for such breaches or
defaults which, individually or in the aggregate, have not had, and would not
reasonably be expected to result in, a Material Adverse Effect. The
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not violate any Legal Requirement. No Debtor Party or
the Property is subject to any commitment, obligation or agreement, including,
without limitation, any right of first refusal, option to purchase or lease
granted to a third party, which could or would prevent or hinder Lender in
making the Loan or exercising any of its rights or remedies under the Loan
Documents or prevent or hinder Debtor from fulfilling its obligations under this
Agreement or the other Loan Documents.

 

(e)         Financial Information. Debtor has delivered to Lender the Financial
Information, which Financial Information is true, correct and complete in all
material respects and there have been no amendments to the Financial Information
since the date of preparation or delivery thereof to Lender. Debtor understands
that Lender is relying upon such Financial Information and Debtor represents
that such reliance is reasonable. All financial statements included in the
Financial Information were prepared in accordance with GAAP and accurately
reflect as of the Closing Date, the financial condition of each individual or
entity to which they pertain. No change has occurred with respect to the
financial condition of the Debtor Parties or the Property as reflected in the
Financial Information which has not been disclosed in writing to Lender or has
had, or could reasonably be expected to result in, a Material Adverse Effect.

 

(f)         No Insolvency Event. There is no actual Insolvency Event or, to
Debtor's knowledge, any threatened Insolvency Event.

 

(g)         Title; First Priority Lien. Fee title to the Property is vested in
Debtor, free and clear of all liens, encumbrances, charges and security
interests of any nature whatsoever, except the Permitted Exceptions. Upon
Closing, Lender shall have a first priority lien upon and security interest in
the Property pursuant to the Mortgage.

 

(h)         No Mechanics' Liens. There are no delinquent accounts payable or
mechanics' liens in favor of any materialman, laborer, or any other person or
entity in connection with labor or materials furnished to or performed on any
portion of the Property, and no work has been performed or is in progress nor
have materials been supplied to the Property or agreements entered into for work
to be performed or materials to be supplied to the Property prior to the date
hereof, which will be delinquent on or before the Closing Date.

 

(i)         Leases. Debtor has delivered to Lender true, correct and complete
copies of the Leases relating to the Property. The Leases are the only leases
with respect to the Property, are in full force and effect, and constitute the
legal, valid and binding obligations of the parties thereto, enforceable against
such parties in accordance with their terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, liquidation, reorganization and
other laws affecting the rights of creditors generally and general principles of
equity. Debtor has not assigned, transferred, mortgaged, hypothecated or
otherwise encumbered the Leases or any rights thereunder or any interest
therein. No event has occurred and no condition exists which, with the giving of
notice or the lapse of time, or both, would constitute a default by Debtor under
the Leases.

 



 3 

 

 

(j)         Licenses and Permits. Debtor has all required licenses and permits,
both governmental and private, to use and operate the Property as a Permitted
Facility.

 

(k)         Utilities; Zoning; Compliance with Laws; Access; Condemnation;
Wetlands. Adequate public utilities are available at the Property to permit
utilization of the Property as a Permitted Facility and all utility connection
fees and use charges will have been paid in full prior to delinquency. The
Property is in compliance with all applicable zoning requirements and the use of
the Property as a Permitted Facility does not constitute a nonconforming use
under applicable zoning requirements. Debtor and the Property are in compliance
with all Legal Requirements, except for such noncompliance which has not had,
and would not reasonably be expected to result in, a Material Adverse Effect.
Adequate rights of access to public roads and ways are available to the Property
for unrestricted ingress and egress, and otherwise to permit utilization of the
Property for use as a Permitted Facility, and all such public roads and ways
have been completed and dedicated for public use. No condemnation or eminent
domain proceedings' affecting the Property has commenced or, to the best of
Debtor's knowledge, are contemplated. The Property is not and, to the best of
Debtor's knowledge, none of the real property bordering the Property, is
designated as a wetlands by any Governmental Authority.

 

(l)         Condition. The Property is in good condition and repair, well
maintained (ordinary wear and tear excepted), fully equipped and operational,
free from structural defects to Debtor's knowledge, safe and properly lighted.

 

(m)         Environmental. Debtor hereby fully incorporates each and every
representation, warranty, covenant and indemnity made by Debtor to Lender in the
Environmental Indemnification Agreement as if fully set forth herein.

 

(n)         OFAC Compliance. No portion of the Property has been or will be
purchased, improved, equipped or furnished with proceeds of any illegal
activity. Debtor, and to the best of Debtor's knowledge, after having made
diligent inquiry, (i) each person or entity owning an interest in each Debtor
Party and the Property; (ii) the property manager, if any, of the Property; and
(iii) each tenant and subtenant at the Property: (A) is not currently identified
on the OFAC List, and (B) is not a person or entity with whom a citizen of the
United States is prohibited from engaging in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation or
Executive Order of the President of the United States.

 

(o)         Representations and Warranties. No statement of fact made herein or
in any of the other Loan Documents contains any untrue statement of a material
fact. There is no fact presently known to Debtor which has not been disclosed in
writing to Lender which has or is likely to have a Material Adverse Effect.

 



 4 

 

 

Section 5. Covenants. Debtor covenants to Lender from and after the Closing Date
as follows:

 

(a)         Payment of the Note. Debtor shall punctually pay, or cause to be
paid, the principal, interest and all other sums to become due in respect of the
Note and the other Loan Documents in accordance with the terms set forth in the
Note. If the Note is mutilated, destroyed, lost or stolen (a "Lost Note"),
Debtor shall promptly deliver to Lender, upon receipt of an affidavit from
Lender stipulating that such Note has been mutilated, destroyed, lost or stolen,
in substitution therefor, a new promissory note containing the same terms and
conditions as such Lost Note with a notation thereon of the unpaid principal and
accrued and unpaid interest. Debtor shall provide 15 days' prior notice to
Lender before making any payments to third parties in connection with a Lost
Note.

 

(b)         Organization and Status of Debtor; Preservation of Existence. Each
Debtor Party (excluding natural persons) (i) shall be validly existing and in
good standing under the laws of its state of incorporation or formation; (ii) as
applicable, shall be qualified to do business in the state where the Property is
located; and (iii) shall be qualified as a foreign corporation, partnership or
limited liability company in any other jurisdiction where the failure to be
qualified would reasonably be expected to result in a Material Adverse Effect.
Debtor shall preserve its current form of organization and shall not change its
legal name or its state of formation. Debtor shall not dissolve or liquidate, in
whole or in part. In addition, Debtor shall require, and shall take reasonable
measures to comply with the requirement, that no individual or entity owning
directly or indirectly any interest in any Debtor Party or the Property is an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of any
of the OFAC Laws and Regulations.

 

(c)         Separateness. Debtor shall comply with, and insert the following
restrictions in its operating agreement, and such documents shall provide that
until all of Debtor's obligations under this Agreement and the other Loan
Documents are unconditionally and completely satisfied, such provisions shall
not be amended without Lender's prior written consent (which may be withheld in
its absolute discretion):

 

(i)         Debtor shall at all times maintain correct and complete books and
records of account separate from all other Persons. Where necessary or
appropriate, Debtor shall disclose the nature of the transaction contemplated by
the Loan Documents and Debtor's independent status to its creditors. Debtor
shall not own or lease any assets other than the Property, nor engage in any
business other than owning and leasing the Property, including financing of the
Property with Lender. Debtor shall not commingle its assets and its liabilities
with those of any other Person.

 

(ii)         Debtor shall maintain its own checking account or accounts with
commercial banking institutions separate from other Persons.

 

(iii)         Debtor shall not form, or cause to be formed, any subsidiaries.

 

(iv)         To the extent that Debtor shares the same employees with other
Persons, the salaries of and the expenses related to providing benefits to such
employees, at all times shall be, fairly and nonarbitrarily allocated among such
Persons, with the result that each such Person shall bear its fair share of the
salary and benefit costs associated with all such common employees.

 



 5 

 

 

(v)         To the extent that Debtor jointly contracts with other Persons to do
business with vendors or service providers or to share overhead expenses, the
costs incurred in so doing at all times shall be, fairly and nonarbitrarily
allocated among such Persons, with the result that each such Person shall bear
its fair share of such costs. To the extent that Debtor contracts or does
business with vendors or service providers where the goods or services provided
are or shall be partially for the benefit of other Persons, the costs incurred
in so doing at all times shall be, fairly and nonarbitrarily allocated to or
among such Persons for whose benefit the goods or services are provided, with
the result that each such Person shall bear its fair share of such costs. All
transactions between Debtor and other Persons shall be only on an arm's-length
basis.

 

(vi)         To the extent that Debtor or other Persons have offices in the same
location, there shall be a fair, appropriate and nonarbitrary allocation of
overhead among them, with the result that each such Person shall bear its fair
share of such expenses.

 

(vii)         Debtor shall not incur any indebtedness, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation or assuming liability for the debts of any other Person and Debtor
will not hold itself out as being liable for the debts of any other Person),
other than the Loan and trade and operational debt incurred in the ordinary
course of business with trade creditors and in amounts as are normal and
reasonable under the circumstances. No indebtedness other than the Loan may be
secured (subordinate or pari passu) by the Property or any portion thereof.

 

(viii)         Unless otherwise approved by Lender, Debtor shall not enter into
any contract or agreement with any Affiliate of Debtor, any constituent party of
Debtor or any Affiliate of any constituent party of Debtor except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arm's-length basis with third parties other than any
such party.

 

(ix)         Except as contemplated by the Loan Documents, Debtor shall not
pledge, grant any security interest in, hypothecate or otherwise encumber its
assets for the benefit of any other Persons.

 

(x)         Debtor shall issue separate financial statements prepared not less
frequently than annually and prepared according to GAAP. To the extent Debtor's
financial statements are consolidated or combined with any Guarantor, or any
Affiliate of any Guarantor, Debtor shall cause such consolidated or combined
financial statements to contain a footnote indicating the separate existence of
Debtor and state that the assets of Debtor shall not be available to creditors
of such Guarantor, or any Affiliate of such Guarantor.

 

(xi)         Debtor shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character in light of its
contemplated business operations.

 

(xii)         Debtor shall conduct its affairs strictly in accordance with its
organizational documents and shall observe all necessary, appropriate and
customary formalities. The books, records and accounts of Debtor shall at all
times be maintained in a manner permitting the assets and liabilities of Debtor
to be easily separated and readily ascertained from those of any other Person
and Debtor shall file its own tax returns.

 



 6 

 

 

(xiii)         Debtor shall not hold itself out to the public or to any of its
individual creditors as being a unified entity with assets and liabilities in
common with any other Person, nor shall Debtor hold itself out as being liable
for the debts of any other Person. Debtor shall maintain and utilize separate
stationery, invoices and checks.

 

(xiv)         Debtor shall not make any loans or advances to any third party
(including any Affiliate of Debtor or constituent party of Debtor).

 

(xv)         Debtor shall not amend, alter, change or repeal its governing
documents, including its certificate of formation and operating agreement, or
any provision therein, nor change the law pursuant to which it will be governed
without the consent of Lender. Debtor shall not change its primary business
existing as of the date of this Agreement nor engage in any business or activity
other than its primary business existing as of the date of this Agreement.

 

(xvi)         Subject to Section 5(b), Debtor shall give Lender 30 days' prior
written notice of any change in Debtor's chief place of business and/or chief
executive office, name or corporate structure.

 

(xvii)         Debtor shall not, as to itself or as to other Persons, (A)
commence any case, proceeding or other action under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to Debtor or other Persons or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to Debtor or its debts or other Persons or their debts; or (8) seek
appointment of a receiver, trustee, custodian or other similar official for
Debtor or for all or any substantial part of its or other Person's assets or
make a general assignment for the benefit of Debtor's creditors. Debtor shall
not take any action in furtherance of, or indicating its consents to, approval
of or acquiescence in, any of the acts set forth above. Debtor shall not be
unable to, or admit in writing its inability to, pay its debts.

 

(xviii)         Debtor shall have at least one Independent Manager who, upon
voting on any matter set forth in Section 5(c)(xvii) hereof, shall take into
account the interests of Lender.

 

(xix)         Debtor shall not, without the unanimous affirmative vote of all
members of Debtor, including the Independent Manager, and simultaneous notice to
Lender and any applicable rating agency, institute proceedings to have Debtor
adjudicated bankrupt or insolvent; consent to the insolvency, bankruptcy, debtor
relief, dissolution, liquidation, reorganization or similar proceedings against
Debtor; file a petition or consent to a petition seeking reorganization or
relief for Debtor under any applicable federal or state law relating to
bankruptcy or insolvency; consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of Debtor, or a
substantial part of the property of Debtor; make any assignment for the benefit
of creditors; except as required by law, admit in writing the inability of
Debtor to pay its debts generally as they become due; or take any action in
furtherance of any of the actions listed above.

 



 7 

 

 

(xx)         Debtor shall not cause or allow its members to take any action
requiring the unanimous affirmative vote of 100% of Debtor's members unless an
Independent Manager shall have participated in such vote.

 

(xxi)         Debtor shall not have any assets other than those related to the
Property.

 

(d)         No Equity Transfer or Pledge. Without limiting the terms and
conditions of the Mortgage, Debtor agrees that, from and after the Closing Date
and until all of the obligations under this Agreement, the Note and the other
Loan Documents are satisfied in full (the “Obligations"): (i) Debtor shall not
assign, transfer, or convey any voting stock, partnership interests, membership
interests or other equitable and/or beneficial interests in any Debtor Party (an
"Equity Transfer''), whether by operation of law or otherwise without the prior
written consent of Lender, which consent will not be unreasonably withheld,
considering such matters as the experience and financial strength of any such
party acquiring an interest in Debtor; and (ii) no interest in Debtor shall be
pledged, encumbered, hypothecated or assigned as collateral for any obligation
of any of the Debtor Parties (each, a "Pledge") without the prior written
consent of Lender, such consent not to be unreasonably withheld, conditioned or
delayed. In addition, no interest in Debtor, or in any individual or person
owning directly or indirectly any interest in any of the Debtor Parties, shall
be transferred, assigned or conveyed to any individual or person whose property
or interests are subject to being blocked under any of the OFAC Laws and
Regulations and/or who is in violation of any of the OFAC Laws and Regulations,
and any such transfer, assignment or conveyance shall not be effective until the
transferee has provided written certification to Debtor and Lender that (A) the
transferee or any person who owns directly or indirectly any interest in
transferee, is not an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws and Regulations or is
otherwise in violation of the OFAC Laws and Regulations; and (B) the transferee
has taken reasonable measures to assure than any individual or entity who owns
directly or indirectly any interest in transferee, is not an individual or
entity whose property or interests are subject to being blocked under any of the
OFAC Laws and Regulations or is otherwise in violation of the OFAC Laws and
Regulations. Lender's consent to an Equity Transfer and/or Pledge shall be
subject to the satisfaction of such conditions as Lender shall reasonably
determine, including, without limitation, (1) the execution and delivery of such
modifications to the terms of the Loan Documents as Lender shall request, (2)
the proposed Equity Transfer and/or Pledge having been approved by each of the
rating agencies which have issued ratings in connection with any Securitization
of the Loan as well as any other rating agency selected by Lender, and (3) the
proposed transferee having agreed to comply with all of the terms and conditions
of the Loan Documents (including any modifications requested by Lender pursuant
to clause (1) above). In addition, any such consent shall be conditioned upon
payment by Debtor to Lender of (aa) a fee equal to .5% of the then outstanding
principal balance of the Note; and (bb) all out-of-pocket costs and expenses
incurred by Lender in connection with such consent, including, without
limitation, reasonable attorneys' fees. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Obligations immediately due and
payable upon an Equity Transfer or Pledge in violation of this Section. The
provisions of this Section shall apply to every Equity Transfer or Pledge
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Equity Transfer or Pledge.

 



 8 

 

 

(e)         Title. Debtor shall maintain good and marketable fee simple title to
the Property, free and clear of all liens, encumbrances, charges and other
exceptions to title, except the Permitted Exceptions. Lender shall have a valid
first lien upon and security interest in the Property (but expressly excluding
the Tangible Personal Property), pursuant to the Mortgage.

 

(f)         Mechanics' Liens. Debtor shall be responsible for any and all claims
for mechanics' liens and accounts payable that have arisen or may subsequently
arise due to agreements entered into for and/or any work performed on, or
materials supplied to the Property whether arising prior to or after the Closing
Date. Debtor shall and does hereby agree to defend, indemnify and forever hold
Lender and Lender's designees harmless for, from and against any and all such
mechanics' lien claims, accounts payable or other commitments relating to the
Property.

 

(g)         No Encroachments. The improvements located on the Property shall not
encroach upon or overhang any easement or right-of-way or the land of others
(except to the extent permitted or not prohibited by such easement or
right-of-way or the beneficiaries thereof).

 

(h)         Compliance; Environmental. The use and occupation of the Property,
and the condition thereof, shall comply with all Legal Requirements in all
material respects now or hereafter in effect. In addition, the Debtor Parties
shall comply with all Legal Requirements now or hereafter in effect, including,
without limitation, the OFAC Laws and Regulations, the Americans With
Disabilities Act of 1990, and all regulations related thereto, as amended from
time to time, and all Anti-Money Laundering Laws, and anti-terrorism, trade
embargos and economic sanctions, now or hereafter in effect. Debtor hereby fully
incorporates each and every agreement, covenant and indemnity made by Debtor to
Lender in the Environmental Indemnification Agreement as if fully set forth
herein. Debtor shall immediately notify Lender in writing if any individual or
entity owning directly or indirectly any interest in any of the Debtor Parties
or any director, officer, member, manager or partner of any of such holders is
an individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of any
of the OFAC Laws and Regulations, or is under investigation by any governmental
entity for, or has been charged with, or convicted of, drug trafficking,
terrorist-related activities or any violation of Anti-Money Laundering Laws, has
been assessed civil penalties under these or related laws, or has had funds
seized or forfeited in an action under these or related laws.

 

(i)         Taxes. Any and all payments by Debtor hereunder or under the Note or
any other Loan Document shall be made free and clear of and without deduction or
withholding for or on account of any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, and Debtor shall be liable for all present or future taxes, franchise
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
arising from Lender having executed, delivered, made advances under or received
a payment under, or enforced, this Agreement, the Note or any other Loan
Document (each, individually, a "Tax" and, collectively, the "Taxes"). Debtor
shall file all material tax returns when due and shall pay and discharge when
due all Taxes, assessments and governmental charges or levies imposed upon it or
upon its properties; provided, however, that Debtor shall not be required to pay
or discharge any Tax, assessment, charge or levy that is being contested in good
faith and by proper proceedings and with respect to which reserves, in
accordance with GAAP, are being maintained by Debtor. Debtor agrees to indemnify
Lender for the full amount of Taxes paid by Lender and any liability (including
without limitation, penalties, interest and expenses if incurred due to Debtor's
failure to timely or properly pay the same) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally asserted.

 



 9 

 

 

(j)         Financial Information.

 

(i)         Financial Statements. Within thirty (30) days after the end of each
fiscal quarter and within one hundred twenty (120) days after the end of each
fiscal year of Debtor and Debtor Reporting Entities, Debtor shall deliver to
Lender complete (and audited in the case of year-end statements) consolidated
financial statements that consolidate Debtor and Debtor Reporting Entities,
including a balance sheet, profit and loss statement, statement of stockholders'
equity and statement of cash flows and all other related schedules for the
fiscal period then ended, such statements to detail separately interest expense,
income taxes, non-cash expenses, non-recurring expenses, operating lease expense
and current portion of long-term debt - capital leases. All such financial
statements shall be prepared in accordance with GAAP, and shall be certified to
be accurate and complete by an officer or director of each Debtor Reporting
Entity.

 

(ii)         In addition, in the event Debtor Reporting Entities operate fifteen
(15) or more locations (seven (7) in addition to the Properties under the
Lease), Debtor and Debtor Reporting Entities shall provide income statements for
the business at each of the Properties within thirty (30) days after the end of
each fiscal quarter and one hundred and twenty (120) days after the end of each
fiscal year; and in such event (15 or more locations) and if Debtor's business
at the Properties is ordinarily consolidated with other business for financial
statements purposes, a separate profit and loss statement shall be provided
showing separately the sales, profits and losses pertaining to each Property
with interest expense, income taxes, non-cash expenses, non-recurring expenses
and operating lease expense (rent), with the basis for allocation of overhead or
other charges being clearly set forth in accordance with Exhibit D.

 

(iii)         Other Information. Notwithstanding any provision contained herein,
upon request at any time, Debtor will provide to Lender any and all financial
information and/or financial statements of Debtor Reporting Entities (and in the
form or forms) as reasonably requested by Lender if such request is required in
connection with Lender's filings with or disclosures to any Governmental
Authority, including, without limitation, the financial statements required in
connection with Securities and Exchange Commission filings by Lender or its
Affiliates.

 



 10 

 

 

(i)         (iv) Leases; Authorization. Debtor shall also cause to be delivered
to Lender copies of any financial statements required to be delivered to Debtor
or any other tenants of the Property. Upon reasonable request by Lender, Debtor
hereby authorizes its officers and outside financial advisors and auditors to
discuss with Lender the affairs of Debtor and Debtor will provide written notice
to its auditors of such authorization. Debtor agrees to arrange, with reasonable
prior notice and at reasonable times, meetings with Lender, Debtor and Debtor's
auditors.

 

(k)         Leases. The Leases shall not be modified, amended, terminated,
cancelled or surrendered without Lender's prior written consent.

 

(l)          Inspections. Debtor shall, at all reasonable times, (i) provide
Lender and Lender's officers, employees, agents, advisors, attorneys,
accountants, architects, consultants and engineers with access to the Property,
all drawings, plans, and specifications for the Property in possession of any of
the Debtor Parties, all engineering reports relating to the Property in the
possession of any of the Debtor Parties, the files, correspondence and documents
relating to the Property, and the financial books and records, including lists
of delinquencies, relating to the ownership, operation, and maintenance of the
Property (including, without limitation, any of the foregoing information stored
in any computer files); and (ii) allow such persons to make such inspections,
tests, copies, and verifications as Lender considers necessary.

 

(m)         Maintenance of the Property. Debtor shall at all times keep and
maintain the Property in good order, repair and condition and will promptly
replace any part thereof that from time to time may become obsolete, badly worn
or in a state of disrepair or, if supplies, be consumed in the normal course of
Debtor's business operations. Debtor shall promptly give written notice to
Lender of the cessation of Debtor's business operations, or any part thereof,
and of any loss or damage by fire or other casualty to any substantial part of
the Property. Debtor shall keep the Property on the Land.

 

Section 6. Survival. Except for the conditions of Closing set forth in Section 8
hereof, which shall be satisfied or waived as of the Closing Date, all
representations and warranties of Debtor and Lender set forth in this Agreement
shall be and wilt remain true and complete as of the Closing Date (or if later,
the date on which the Loan is disbursed), and as of any future date or time
contemplated by any such representation or warranty. All covenants, agreements,
obligations and indemnities of Debtor and Lender set forth in this Agreement
shall be and will remain true and complete as of and subsequent to the Closing
Date as if made and restated in full as of such time, and shall survive the
Closing.

 

Section 7. Actions by Lender. Debtor agrees that, subject to the provisions of
Section 9(c) hereof, Lender may, at its option, and without any obligation to do
so, pay, perform, and discharge any and all amounts, costs, expenses and
liabilities that are the responsibility of Debtor under this Agreement or the
other Loan Documents if Debtor fails to timely pay, perform or discharge the
same, and all amounts expended by Lender in so doing or in respect of or in
connection with the Mortgaged Property shall become part of the obligations
secured by the Loan Documents and shall be immediately due and payable by Debtor
to Lender upon demand therefor and shall bear interest at the Default Rate.
Debtor agrees that, except as specifically amended, released or otherwise agreed
to in writing by Lender, the Loan Documents shall remain in full effect, without
waiver or surrender of any of Lender's rights thereunder, notwithstanding any
one or more of the following: (a) extension of the time of payment of the whole
or any part of the Note; (b) any change in the terms and conditions of the Note;
(c) substitution of any other evidence of indebtedness for the Note; (d)
acceptance by Lender of any collateral or security of any kind for the payment
of the Note; (e) surrender, release, exchange or alteration of any Mortgaged
Property or other security, either in whole or in part; or (f) release,
settlement, discharge, compromise, change or amendment, in whole or in part, of
any claim of Lender against Debtor or any other guarantors or other party
secondarily or additionally liable for the payment of the Note.

 



 11 

 

 

Section 8. Closing Conditions. The obligation of Lender to consummate the
transaction contemplated by this Agreement is subject to the fulfillment or
waiver of each of the following conditions:

 

(a)         Title. Title to the Property shall be vested in Debtor, free of all
liens, encumbrances, restrictions, encroachments and easements, except the
Permitted Exceptions and the liens created by the Mortgage. Lender shall have
received for the Property a preliminary title report and irrevocable commitment
to insure title in the amount of the Loan relating to the Property by means of a
mortgagee's, ALTA extended coverage policy of title insurance (or its
equivalent, in the event such form is not issued in the jurisdiction where the
Property is located) issued by Title Company showing Debtor vested with good and
marketable title fee title in the Property, committing to insure Lender's first
priority lien upon and security interest in the Property subject only to
Permitted Exceptions, and containing such endorsements as Lender may require.

 

(b)         Condition of Property. Lender shall have inspected and approved, in
its sole discretion, the Property.

 

(c)         Survey. Lender shall have received a current "as-built" ALTA survey
of the Property, the form and substance of which shall be satisfactory to Lender
in its sole discretion. Debtor shall have provided Lender with evidence
satisfactory to Lender that the location of the Property is not within the
100-year flood plain or identified as a special flood hazard area as defined by
the appropriate Governmental Authority, or if any Property is located in such a
flood plain or special flood hazard area, Debtor shall provide Lender with
evidence of flood insurance maintained on such Property in amounts and on terms
and conditions satisfactory to Lender.

 

(d)         Environmental. Lender shall have completed such environmental due
diligence of the Property as it deems necessary or advisable in its sole
discretion, including without limitation, its review and approval of a Phase I
environmental report (and a Phase II environmental report, if necessary), for
the Property, along with reliance letters issued for the benefit of Lender, and
Lender shall have approved the environmental condition of the Property in its
sole discretion.

 

(e)         Valuations. Lender shall have completed such site inspections and
valuations of the Property as it deems necessary or advisable in its sole
discretion for the Property and Lender shall have approved the valuation of the
Property in its sole discretion.

 



 12 

 

 

(f)         Zoning. Debtor shall have provided Lender with evidence satisfactory
to Lender that the Property is properly zoned for use as a Permitted Facility
and that such use constitutes a legal, conforming use under applicable zoning
requirements.

 

(g)         Compliance with Representations, Warranties and Covenants. All
obligations of Debtor under this Agreement shall have been fully performed and
complied with, and no event shall have occurred or condition shall exist which
would, upon the Closing Date, or, upon the giving of notice and/or passage of
time, constitute a breach or default hereunder or under the Loan Documents, or
any Other Agreement, pertaining to the subject matter hereof, and no event shall
have occurred or condition shall exist or information shall have been disclosed
by Debtor or discovered by Lender which has had or would have a Material Adverse
Effect on the Property, the Mortgaged Property, the Debtor Parties or Lender's
willingness to consummate the transaction contemplated by this Agreement, as
determined by Lender in its sole and absolute discretion.

 

(h)         Proof of Insurance. Debtor shall have delivered to Lender
certificates of insurance and copies of insurance policies showing that all
insurance coverages and limits as set forth on Exhibit C attached hereto,
attached hereto and incorporated herein, are in full force and effect.

 

(i)         Opinions of Counsel. Debtor shall have caused the preparation and
delivery of the Opinions of Counsel.

 

(j)         Evidence of Ownership; Searches. Intentionally deleted.

 

(k)         Taxes;Other Assessments. Debtor shall have paid all Taxes and other
assessments and charges relating to the Property which are due and payable on or
prior to the Closing Date as well as Taxes and other assessments and charges due
and payable subsequent to the Closing Date but which Title Company requires to
be paid at Closing as a condition to the issuance of the title insurance policy
described in Section 8(a).

 

(l)         Certificates; Organizational Documents. Debtor shall have delivered
to Lender certificates reasonably requested by Lender, in form and substance
satisfactory to Lender, dated as of the date hereof, with appropriate insertions
and attachments, including, without limitation, certified copies of all
organizational documents of Debtor; good standing certificates from the state of
formation with respect to the Debtor Parties, and appropriate resolutions and/or
consents authorizing the transactions contemplated by the Loan Documents.

 

(m)         Guaranty. Debtor shall cause to be delivered to Lender the Guaranty
executed by each Guarantor with respect to the Loan.

 

(n)         Leases; Subordination Agreements. Debtor shall have executed and
delivered the Leases and the Subordination Agreements, in form and substance
reasonably satisfactory to Lender.

 

(o)         Closing Documents. At or prior to the Closing Date, Lender and the
Debtor Parties, as may be appropriate, shall have executed and delivered or
shall have caused to be executed and delivered to Lender, or as Lender may
otherwise direct, the Loan Documents and such other documents, payments,
instruments and certificates, as Lender may require in form acceptable to
Lender, include.

 



 13 

 

 

(p)         Updated Financial Information. Prior to the Closing Date, Lender
shall have received satisfactory financial statements of Debtor, each Guarantor
and such other financial information as reasonably requested by Lender.

 

Upon fulfillment or waiver of all of the above conditions, Lender shall deposit
funds necessary to close this transaction with Title Company and this
transaction shall close in accordance with the terms and conditions of this
Agreement.

 

Section 9. Default. Each of the following shall be deemed an event of default by
Debtor (each, an "Event of Default"):

 

(a)         If any material representation or warranty of any Debtor Party set
forth in any of the Loan Documents is false in any respect.

 

(b)         If any principal, interest or other monetary sum due under the Note,
the Mortgage or any other Loan Document is not paid when due; provided, however,
any technical issues by Lender's or Debtor's banking institution resulting in
the failure of the ACH payment by Debtor (and not caused in any manner by
Debtor) shall not be deemed an Event of Default hereunder.

 

(c)         If Debtor fails to observe or perform any of the other covenants,
conditions, or obligations of this Agreement or the other Loan Documents;
provided, however, if any such failure is within the reasonable power of Debtor
to promptly cure after receipt of notice thereof, all as determined by Lender in
its reasonable discretion, then such failure shall not constitute an Event of
Default hereunder, unless otherwise expressly provided herein, unless and until
Lender shall have given Debtor notice thereof and a period of 30 days shall have
elapsed, during which period Debtor may correct or cure such failure, upon
failure of which an Event of Default shall be deemed to have occurred hereunder
without further notice or demand of any kind being required. If such failure
cannot reasonably be cured within such 30-day period, as determined by Lender in
its reasonable discretion, and Debtor is diligently pursuing a cure of such
failure, then Debtor shall have a reasonable period to cure such failure beyond
such 30- day period, which shall not exceed 90 days after receiving notice of
the failure from Lender. If Debtor shall fail to correct or cure such failure
within such period, an Event of Default shall be deemed to have occurred
hereunder without further notice or demand of any kind being required.

 

(d)         If there is any Insolvency Event.

 

(e)         If there is an "Event of Default" under any other Loan Document or
the Ground Lease, after the passage of all applicable notice and cure or grace
periods.

 

(f)         If one of the Lender Entities does not acquire fee title to the
Property upon expiration or termination of the Ground Lease (except in the case
of the Purchase Option as set forth in Section 18.01 of the Ground Lease).

 



 14 

 

 

Section 10. Remedies. Upon the occurrence of an Event of Default, Lender may
declare all or any part of the obligations of Debtor under this Agreement, the
Note and any other Loan Document to be due and payable, and the same shall
thereupon become due and payable without any presentment, demand, protest or
notice of any kind except as otherwise expressly provided herein, and Debtor
hereby waives notice of intent to accelerate the obligations secured by the
Mortgage and notice of acceleration. Thereafter, Lender may exercise, at its
option, concurrently, successively or in any combination, all remedies available
at law or in equity, including without limitation any one or more of the
remedies available under the Note, the Mortgage or any other Loan Document.
Neither the acceptance of this Agreement nor its enforcement shall prejudice or
in any manner affect Lender's right to realize upon or enforce any other
security now or hereafter held by Lender, it being agreed that Lender shall be
entitled to enforce this Agreement and any other security now or hereafter held
by Lender in such order and manner as it may in its absolute discretion
determine. No remedy herein conferred upon or reserved to Lender is intended to
be exclusive of any other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Lender, or to which Lender may be otherwise entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Lender.

 

Section 11. Lender Assignments.

 

(a)         Lender may assign in whole or in part its rights under this
Agreement and the other Loan Documents, including, without limitation, in
connection with any Securitization. Upon any unconditional assignment of
Lender's entire right and interest hereunder, Lender shall automatically be
relieved, from and after the date of such assignment, of liability for the
performance of any obligation of Lender contained herein. On and after the date
of any assignment, then, (i) all references to Lender in this Agreement and the
other Loan Documents shall include such assignee or assignees to the extent of
such assignment; (ii) all notices required to be delivered to Lender under this
Agreement and the other Loan Documents shall be delivered to such assignee; and
(iii) any action permitted to be taken by Lender hereunder, including, without
limitation, pursuant to Section 10 of this Agreement, may be taken by such
assignee or assignees.

 

(b)         In the event that any CP Conduit is an assignee or the holder of a
security interest in any of Lender's rights under this Agreement and the other
Loan Documents, then to the extent set forth in any notice thereof provided to
Debtor, the parties hereto acknowledge and agree that any agent for such CP
Conduit or its creditors may act on behalf of such CP Conduit (or its creditors,
as applicable) hereunder for purposes of all consents, amendments, waivers and
other actions permitted or required to be taken, delivered or performed by such
CP Conduit (or its creditors, as applicable) in accordance with the commercial
paper program documentation and related credit enhancement documentation
governing such CP Conduit.

 

Section 12. No Debtor Assignments. Except as set forth in Section 14.02 of the
Ground Lease, Debtor shall not, without the prior written consent of Lender,
(such consent not to be unreasonably withheld, conditioned or delayed), sell,
assign, transfer, mortgage, convey, encumber or grant any easements or other
rights or interests of any kind in the Property, any of its rights or
obligations under this Agreement or the other Loan Documents, or any interest in
Debtor, whether voluntarily, involuntarily or by operation of law or otherwise,
including, without limitation, by merger, consolidation, dissolution or
otherwise.

 



 15 

 

 

Section 13. Securitizations and Other Transactions.

 

(a)         As a material inducement to Lender's willingness to complete the
transactions contemplated by this Agreement and the other Loan Documents, Debtor
hereby acknowledges and agrees that Lender may, from time to time and at any
time, (i) advertise, issue press releases, send direct mail or otherwise
disclose information regarding the transaction contemplated herein for marketing
purposes; and (ii) engage in all or any combination of the following, or enter
into agreements in connection with any of the following or in accordance with
requirements that may be imposed by applicable securities, tax or other laws:
(A) the sale, assignment, grant, conveyance, transfer, financing, re-financing,
purchase or re-acquisition of the Note, this Agreement or any other Loan
Document, Lender's right, title and interest in the Note, this Agreement or any
other Loan Document, the servicing rights with respect to any of the foregoing,
or participations in any of the foregoing; or (B) a Securitization and related
transactions. Debtor agrees to use all reasonable efforts and to cooperate fully
with Lender with respect to all reasonable requests of Lender relating to the
foregoing, which includes, without limitation, with respect to the activities
described in subsection (b) below, providing financial information, financial
and other data, and other information and materials which would customarily be
required by a purchaser, transferee, assignee, servicer, participant, investor
or rating agency involved with respect to any of the foregoing.

 

(b)         Notwithstanding any provision contained herein, upon reasonable
request at any time (including, without limitation, after Closing), Debtor will
provide to Lender, any and all financial information and/or financial statements
(and in the form or forms) (i) requested by Lender in connection with Lender's
filings with or disclosures to any Governmental Authority, including, without
limitation, the financial statements required in connection with the Securities
and Exchange Commission registration statements of Lender, or any Affiliate of
Lender, as described in Staff Accounting Bulletins 71 and 71A as issued under
the Securities Act of 1933, as amended; or (ii) as reasonably requested by
Lender.

 

(c)         Debtor consents to Lender providing the disclosures described in
this Section 13, as well as any other information which Lender may now have or
hereafter acquire with respect to the Property or the financial condition of the
Debtor Parties to each purchaser, transferee, assignee, servicer, participant,
investor or rating agency involved with respect to each event described in this
Section 13. Lender and Debtor (and their respective Affiliates) shall each pay
their own attorneys' fees and other out-of pocket expenses incurred in
connection with the performance of their respective obligations under this
Section.

 

(d)         The provisions of this Section 13 shall survive the Closing.

 

Section 14. Indemnity; Release. Debtor shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless each of the Indemnified
Parties for, from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys'
fees, court costs and other costs of defense) (collectively, "Losses”)
(excluding Losses suffered by an Indemnified Party directly arising out of such
Indemnified Party's gross negligence or willful misconduct; provided, however,
that the term "gross negligence" shall not include gross negligence imputed as a
matter of law to any of the Indemnified Parties solely by reason of Lender's
interest in the Property or Lender's failure to act in respect of matters which
are or were the obligation of Debtor under the Loan Documents), imposed upon or
incurred by or asserted against any Indemnified Parties, and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any personal injury, wrongful death, or property damage arising
under any statutory or common law or tort law theory, including but not limited
to damages assessed for the maintenance of a private or public nuisance or for
the conducting of an abnormally dangerous activity on or near the Property; (b)
any disclosures of information, financial or otherwise, (i) made by Lender or
Lender's employees, officers, members, managers, agents or any third party as
contemplated by Section 13 of this Agreement, or (ii) obtained from any credit
reporting agency with respect to Debtor, any guarantor of the Loan (including
each Guarantor), any Affiliate of Debtor, any of the other Debtor Parties or any
operator or lessee of the Property; or (c) any misrepresentation or inaccuracy
in any representation or warranty or material breach or failure to perform any
covenants or other obligations pursuant to this Agreement. Debtor fully and
completely releases, waives and covenants not to assert any claims, liabilities,
actions, defenses, challenges, contests or other opposition against Lender,
however characterized, known or unknown, foreseen or unforeseen, now existing or
arising in the future, relating to this Agreement and affecting the Property. In
addition to the foregoing, Debtor hereby fully incorporates each and every
indemnity and release made by Debtor to Lender in the Environmental
Indemnification Agreement as if fully set forth herein.

 



 16 

 

 

Section 15. Miscellaneous.

 

(a)         Transaction Characterization. It is the intent of the parties that
the Loan Documents evidence one unitary, unseverable transaction pertaining to
the Property. Debtor acknowledges that the Loan is cross-defaulted and
cross-collateralized with the Ground Lease, and that such cross-default and
cross-collateralization is a material inducement to Lender making the Loan. It
is the intent of the parties hereto that the business relationship created by
the Ground Lease, this Agreement and the other Loan Documents is solely that of
creditor and debtor and/or lessor and lessee and has been entered into by both
parties in reliance upon the economic and legal bargains contained in the Loan
Documents. None of the agreements contained in this Agreement or the other the
Loan Documents is intended, nor shall the same be deemed or construed, to create
a partnership (either de jure or de facto) between Debtor and Lender, to make
them joint venturers, to make Debtor an agent, legal representative, partner,
subsidiary or employee of Lender, nor to make Lender in any way responsible for
the debts, obligations or losses of Debtor.

 

(b)         Notices. All notices, consents, approvals or other instruments
required or permitted to be given by either party pursuant to this Agreement
shall be in writing and given by (i) hand delivery; (ii) express overnight
delivery service; (iii) email transmission; or (iv) certified or registered
mail, return receipt requested, and shall be deemed to have been delivered upon
(A) receipt, if hand delivered; (B) the next Business Day, if delivered by
reputable express overnight delivery service; (C) receipt of confirmation of
email transmission; or (D) the third Business Day following the day of deposit
of such notice with the United States Postal Service, if sent by certified or
registered mail, return receipt requested. Notices shall be provided to the
parties and addresses specified below:

 

to Debtor:

Marquis Real Estate Holdings, LLC

PO Box 1308

Chatsworth, GA 30705

Attention: Tim Bailey

Email: tbailey@marquisind.com

 

copy to:

Mitchell Nussbaum Loeb & Loeb LLP

345 Park Avenue

NY, NY, 10154-1895

Email:enussbaum@loeb. com

 



 17 

 

 

to Lender:

STORE Capital Acquisitions, LLC

8501 E. Princess Drive, Suite 190

Scottsdale, AZ. 85255

Attention: Michael T. Bennett

Executive Vice President - General Counsel

Email: mbennett@storecapital.com

 

copy to:

Kutak Rock LLP

1801 California Street, Suite 3000

Denver, CO 80202

Attention: Kelly Reynoldson, Esq.

E-mail: kelly.reynoldson@kutakrock.com

 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Agreement the giving of notice is required, the
giving thereof may be waived in writing at any time by the person or persons
entitled to receive such notice. A copy of any notice delivered pursuant to this
Section shall also contemporaneously be delivered in the manner herein specified
to any assignee of Lender's interest which shall have duly notified Debtor in
writing of its name and address.

 

(c)         Brokers. Other than Marcus & Millichap whose commission has been
paid by Debtor, Debtor has taken no action which would cause any brokerage or
other similar fee, commission or compensation to be payable in connection with
the transactions contemplated hereunder. Other than Marcus & Millichap whose
commission has been paid by Debtor, Lender and Debtor represent and warrant to
each other that they have dealt with no real estate or mortgage broker, agent,
finder or other intermediary in connection with the transactions contemplated by
this Agreement or the other Loan Documents. Lender and Debtor shall indemnify
and hold each other harmless from and against any costs, claims or expenses,
including attorneys' fees, arising out of the breach of their respective
representations and warranties contained within this Section.

 

(d)         Estoppel Certificate. At any time, and from time to time, each party
agrees, promptly and in no event later than 10 days after a request from the
other party, to execute, acknowledge and deliver to the other party a
certificate in the form supplied by the other party, certifying: (i) to its
knowledge, whether there are then any existing defaults by it or the other party
in the performance of their respective obligations under this Agreement or any
of the other Loan Documents, and, if there are any such defaults, specifying the
nature and extent thereof; (ii) that no notice of default has been given or
received by it under this Agreement or any of the other Loan Documents which has
not been cured, except as to defaults specified in the certificate; (iii) the
capacity of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of it; and (iv) any other information
reasonably requested by the other party in connection with this Agreement and
the other Loan Documents.

 



 18 

 

 

(e)         Waiver and Amendment; Document Review. No provisions of this
Agreement shall be deemed waived or amended except by a written instrument
unambiguously setting forth the matter waived or amended and signed by the party
against which enforcement of such waiver or amendment is sought. Waiver of any
matter shall not be deemed a waiver of the same or any other matter on any
future occasion. In the event Debtor makes any request upon Lender requiring
Lender or Lender's attorneys to review and/or prepare (or cause to be reviewed
and/or prepared) any documents, plans, specifications or other submissions in
connection with or arising out of this Agreement or any of the other Loan
Documents, then Debtor shall (i) reimburse Lender promptly upon Lender's demand
for all out-of-pocket costs and expenses incurred by Lender in connection with
such review and/or preparation, including, without limitation, reasonable
attorneys' fees; and (ii) pay Lender a reasonable processing and review fee.

 

(f)         Captions. Captions are used throughout this Agreement for
convenience of reference only and shall not be considered in any manner in the
construction or interpretation hereof.

 

(g)         Lender's Liability. Notwithstanding anything to the contrary
provided in this Agreement, it is specifically understood and agreed, such
agreement being a primary consideration for the execution of this Agreement by
Lender, that (i) there shall be absolutely no personal liability on the part of
any member, manager, officer or employee of Lender, with respect to any of the
terms, covenants and conditions of this Agreement or the other Loan Documents;
(ii) Debtor waives all claims, demands and causes of action against Lender's
officers, members, managers, employees and agents in the event of any breach by
Lender of any of the terms, covenants and conditions of this Agreement or the
other Loan Documents to be performed by Lender; and (iii) Debtor shall look
solely to the assets of Lender for the satisfaction of each and every remedy of
Debtor in the event of any breach by Lender of any of the terms, covenants and
conditions of this Agreement or the other Loan Documents to be performed by
Lender, such exculpation of liability to be absolute and without any exception
whatsoever.

 

(h)         Severability. The provisions of this Agreement shall be deemed
severable. If any part of this Agreement shall be held unenforceable, the
remainder shall remain in full force and effect, and such unenforceable
provision shall be reformed by such court so as to give maximum legal effect to
the intention of the parties as expressed therein.

 

(i)         Construction Generally. This is an agreement between parties who are
experienced in sophisticated and complex matters similar to the transaction
contemplated by this Agreement and is entered into by both parties in reliance
upon the economic and legal bargains contained herein and shall be interpreted
and construed in a fair and impartial manner without regard to such factors as
the party which prepared the instrument, the relative bargaining powers of the
parties or the domicile of any party. Debtor and Lender were each represented by
legal counsel competent in advising them of their obligations and liabilities
hereunder.

 



 19 

 

 

(j)         Entire Agreement. This Agreement and the other Loan Documents,
together with any other certificates, instruments or agreements to be delivered
in connection therewith, constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Debtor and
Lender with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Debtor and Lender, all other agreements (written or oral)
between Lender and any of the Debtor Parties or their representatives shall be
deemed null and void and of no further force and effect and the terms and
conditions of this Agreement shall control notwithstanding that such terms may
be inconsistent with or vary from those set forth in such other agreements.

 

(k)         Forum Selection; Jurisdiction; Venue; Choice of Law. Debtor
acknowledges that this Agreement was signed by Lender in the State of Arizona
and delivered by Debtor in the State of Arizona, all payments under the Note
will be delivered in the State of Arizona and there are substantial contacts
between the parties and the transactions contemplated herein and the State of
Arizona. For purposes of any action or proceeding arising out of this Agreement,
the parties hereto hereby expressly submit to the jurisdiction of all federal
and state courts located in the State of Arizona and Debtor consents that it may
be served with any process or paper by registered mail or by personal service
within or without the State of Arizona in accordance with applicable law.
Furthermore, Debtor waives and agrees not to assert in any such action, suit or
proceeding that it is not personally subject to the jurisdiction of such courts,
that the action, suit or proceeding is brought in an inconvenient forum or that
venue of the action, suit or proceeding is improper. It is the intent of the
parties hereto that all provisions of this Agreement shall be governed by and
construed under the laws of the State of Arizona, without giving effect to its
principles of conflicts of law. To the extent that a court of competent
jurisdiction finds Arizona law inapplicable with respect to any provisions
hereof, then, as to those provisions only, the laws of the state where the
Property is located shall be deemed to apply. Nothing in this Section shall
limit or restrict the right of Lender to commence any proceeding in the federal
or state courts located in the state in which the Property located to the extent
Lender deems such proceeding necessary or advisable to exercise remedies
available under this Agreement or the other Loan Documents.

 

(l)         Survival. Except for the conditions of Closing set forth in Section
8, which shall be satisfied or waived as of the Closing Date, all
representations, warranties, agreements, obligations and indemnities of Debtor
and Lender set forth in this Agreement shall survive the Closing.

 

(m)         Waiver of Jury Trial and Certain Damages. DEBTOR AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENT
CONTEMPLATED HEREIN OR THEREIN OR RELATED HERETO OR THERETO. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, DEBTOR
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO
SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM LENDER AND ANY
OF LENDER'S AFFILIATES, OFFICERS, MEMBERS, MANAGERS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY DEBTOR AGAINST LENDER OR ANY OF
LENDER'S AFFILIATES, OFFICERS, MEMBERS, MANAGERS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY
DEBTOR OF ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.

 



 20 

 

 

(n)         Counterparts. This Agreement may be executed in counterparts, and if
so executed, this Agreement shall be effective as if simultaneously executed.

 

(o)         Parties Interested Herein. This Agreement shall be for the sole and
exclusive benefit of the parties and, subject to Section 12 hereof, their
respective successors, assignees and transferees. Nothing in this Agreement,
expressed or implied, is intended or shall be construed to confer upon, or to
give to, any other Person any right, remedy or claim under or by reason of this
Agreement or any terms hereof.

 

(p)         Events Occurring on Days That Are Not Business Days. If the date for
making any payment or the last day for performance of any act or the exercising
of any right under this Agreement is a day that is not a Business Day, such
payment may be made, such act may be performed or such right may be exercised on
the next succeeding Business Day, with the same force and effect as if done on
the nominal date provided herein.

 

(q)         Rights Cumulative. All rights and remedies herein given or granted
to any party hereunder are cumulative, nonexclusive and in addition to any and
all rights and remedies that may have or may be given by reason of any law,
statute, ordinance or otherwise.

 

(r)         Limitation on Waivers. No delay or omission to exercise any right or
power occurring upon any Event of Default or any other breach or default by any
of the parties of or under any provision of this Agreement shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
appropriate. In the event any Event of Default or any other breach or default by
any of the parties of or under any provision of this Agreement shall be waived
by another party hereto, such waiver shall not bind any party which has not
waived the default or breach, shall be limited to the particular default or
breach so waived and shall not be deemed to waive any other default or breach
hereunder or constitute a waiver of the same breach on a future occasion.

 

(s)         Further Assurances and Corrective Instruments. The parties agree
that so long as this Agreement is in full force and effect, each of them shall
have full power to carry out the acts and agreements provided herein and they
will from time to time, execute, acknowledge and deliver or cause to be
executed, acknowledged and delivered such supplements hereto and such further
instruments as may be reasonably required in order to carry out the intention of
this Agreement.

 



 21 

 

 

(t)         Collection Costs. Debtor shall reimburse Lender for all reasonable
expenses and costs, including, without limitation, fees and out-of-pocket
expenses of attorneys and expert witnesses and costs of investigation, incurred
by or on behalf of Lender in the enforcement or preservation of its rights under
this Agreement and all of the other Loan Documents, including, without
limitation, as a result of any failure by Debtor to pay any payments due
hereunder or under any of the other Loan Documents or in connection with efforts
to collect any amount due to Lender by Debtor under this Agreement, the Note or
the other Loan Documents (including but not limited to efforts to collect any
prepayment amount) or to enforce the provisions hereof or thereof, including
costs and expenses incurred in post-judgment collection efforts and in any
insolvency, bankruptcy, debtor relief, dissolution, liquidation, reorganization
or similar proceedings (including any action for relief from the automatic stay
of any such proceeding) or judicial or non-judicial foreclosure proceeding
(collectively, "Collection Costs"). Collection Costs that are not paid to Lender
when due shall accrue interest at the Default Interest Rate until paid.

 

(u)         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Debtor and Lender and, subject to Section 12 hereof, their
respective successors and permitted assigns, including, without limitation, any
United States trustee, any debtor-in-possession or any trustee appointed by a
private panel. Any permitted successor, assignee or transferee of any of the
parties hereto shall succeed to the rights and obligations of its predecessor,
assignor or transferor in the same manner as if it were named in this Agreement
in the place of and instead of its predecessor, assignor or transferee,
effective immediately after the later of the date any conditions to such
succession set forth in this Agreement are satisfied or the date notice is given
to the other parties in accordance with the notice provisions hereof.

 

[Remainder of page intentionally left blank; signature page(s) to follow]

 



 22 

 

 

IN WITNESS WHEREOF, Debtor and Lender have entered into this Agreement as of the
date first above written.

 

LENDER:

 

STORE Capital Acquisitions, LLC,

a Delaware limited liability company

 

 

By: /s/ Michael T. Bennett

Name: Michael T. Bennett

Title: Executive Vice President

          General Counsel

 

 

 

 

 

 

 

 

 

 



 23 

 

 

IN WITNESS WHEREOF, Debtor and Lender have entered into this Agreement as of the
date first above written.

 

DEBTOR:

 

MARQUIS REAL ESTATE HOLDINGS, LLC,

a Delaware limited liability company

 

 

By: /s/ Jon Isaac

Name: Jon Isaac

Title: President/Manager

 

 

 

Tax Identification No.:81-2862543

Organization Identification No.:60431978100

Principal Place of Business: Chatsworth, Georgia 30705

 

 

 

 

 

 

 

 

 

 

 24 

 



 

EXHIBIT A

 

DEFINITIONS

 

The following terms shall have the following meanings for all purposes of this
Agreement:

 

"Affiliate" means any Person which directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, "controls", "under common control with" and "controlled by" means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or otherwise.

 

"Anti-Money Laundering Laws" means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including 18 U.S.C. § § 1956 and 1957, and the BSA.

 

"BSA" means the Bank Secrecy Act (31 U.S.C. §§ 5311 et seq.), and its
implementing regulations, Title 31 Part 103 of the U.S. Code of Federal
Regulations.

 

"Business Day'' means any day on which Lender is open for business other than a
Saturday, Sunday or a legal holiday, ending at 5:00 p.m. Scottsdale, Arizona
time.

 

" Closing" means the disbursement of the Loan Amount by Title Company as
contemplated by this Agreement.

 

"Closing Date" has the meaning set forth in the introductory paragraph of this
Agreement.

 

" Collection Costs" has the meaning set forth in Section 15(t).

 

"CP Conduit” means any special purpose entity which issues highly rated
commercial paper notes.

 

"Debtor Party" or "Debtor Parties" means, collectively, Debtor and Guarantor.

 

"Debtor Reporting Entities" means, collectively, Debtor, Guarantor and Marquis
Affiliated Holdings, LLC, a Delaware limited liability company.

 

"Default Rate" has the meaning set forth in the Note.

 

"Environmental Indemnification Agreement” means the Environmental
Indemnification Agreement of even date herewith executed by Debtor, each
Guarantor for the benefit of the Indemnified Parties, and such other parties as
are identified in such agreement with respect to the Property.

 

"Equity Transfer” has the meaning set forth in Section 5(d).

 



 25 

 

 

"Event of Default” has the meaning set forth in Section 9.

 

"Financial Information" means all financial statements and other information
concerning the Debtor Parties.

 

"GAAP” means generally accepted accounting principles consistently applied.

 

"Governmental Authority" means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, the state where the Property is located, or any
political subdivision thereof.

 

"Ground Lease" means that certain Lease Agreement of even date herewith, between
STORE Capital Acquisitions, LLC, as lessor, and Debtor, as lessee, with respect
to the Land, as the same may be amended from time to time.

 

"Guarantor” means, Marquis Industries, Inc., a Georgia corporation, or any
additional or replacement guarantor(s) approved by Lender in its sole and
absolute discretion.

 

"Guaranty'' means collectively, one or more unconditional guarantees of payment
and performance by each Guarantor, of even date herewith, with respect to the
Loan, as the same may be amended from time to time.

 

"Independent Manager" means a (a) member of Debtor that is a "special purpose
entity", (b) a "special purpose entity" that is not a member or Affiliate of
Debtor, or (c) a natural person, each of whom is not, and has not been at any
time in the preceding five years, (i) a direct or indirect legal or beneficial
owner in Debtor, or any of its Affiliates; (ii) an officer, director;
shareholder, manager, member, employee, partner, creditor, supplier or
contractor of Debtor, or any of its Affiliates; or (iii) a Person who controls
(whether directly, indirectly or otherwise) Debtor, or any of its Affiliates, or
any officer, director, shareholder, manager, member, employee, partner,
creditor, supplier or contractor of Debtor, or any of its Affiliates.

 

"Indemnified Parties" means Lender, the trustee under the Mortgage, if
applicable, and any Person who is or will have been involved in the origination
of the Loan, any Person who is or will have been involved in the servicing of
the Loan, any Person in whose name the encumbrance created by the Mortgage is or
will have been recorded, Persons who may hold or acquire or will have held a
full or partial interest in the Loan (including, but not limited to, investors
or prospective investors in any Securitization, participation or transfer, as
well as custodians, trustees and other fiduciaries who hold or have held a full
or partial interest in the Loan for the benefits of third parties), as well as
the respective directors, officers, shareholders, partners, members, employees,
lenders, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including, but not limited to, any other person or entity who
holds or acquires or will have held a participation or other full or partial
interest in the Loan or the Property, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and including, but not limited
to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender's assets and business).

 



 26 

 

 

"Insolvency Event” means (a) any Debtor Party's (i) failure to generally pay its
debts as such debts become due; (ii) admitting in writing its inability to pay
its debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Debtor Party
(i) seeking to adjudicate it a bankrupt or insolvent; (ii) seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
or reorganization or relief of debtors; or (iii) seeking the entry of an order
for relief or the appointment of a receiver, trustee, or other similar official
for it or for any substantial part of its property, and in the case of any such
proceeding instituted against any Debtor Party, either such proceeding shall
remain undismissed for a period of 120 days or any of the actions sought in such
proceeding shall occur; or (c) any Debtor Party taking any corporate action to
authorize any of the actions set forth above in this definition.

 

"Land” means the land on which the Property is located as further described in
Exhibit B attached hereto.

 

"Leases” means all leases in effect with respect to the Property, including that
certain Sublease Agreement by and between Debtor and Guarantor effective as of
the date hereof, as the same may be amended from time to time, and such other
permitted leases now or hereafter relating to the Property.

 

"Legal Requirements" means, as to any Person, the certificate of incorporation,
bylaws, operating agreement, partnership agreement or limited partnership
agreement and certificate of limited partnership or other organization or
governing documents of such Person, and any law, statute, order, consent,
decree, ordinance, treaty, rule or regulation, or determination of an arbitrator
or a court or other Governmental Authority, including, without limitation, all
health, building, fire, safety and other codes, ordinances and requirements, all
applicable standards of the National Board of Fire Underwriters and the
Americans With Disabilities Act of 1990 and all policies or rules of common law,
in each case, as amended, and any judicial or administrative interpretation
thereof, and all covenants, agreements, restrictions and encumbrances, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

"Lender Entities" means, collectively, Lender and STORE Capital Corporation, and
any Affiliate of Lender or STORE Capital Corporation.

 

"Loan” means the loan for the Property, as described in Section 1.

 

"Loan Amount” means the aggregate amount set forth in Section 1.

 

"Loan Documents" means, collectively, this Agreement, the Note, the Mortgage,
each Guaranty, the Environmental Indemnification Agreement, the UCC Financing
Statements, and all other documents, instruments and agreements executed in
connection therewith or contemplated thereby.

 

"Loan Pool” means: (a) in the context of a Securitization, any pool or group of
loans that are a part of such Securitization; (b) in the context of a transfer
described in Section 13, all loans which are sold, transferred or assigned to
the same transferee; and (c) in the context of a participation described in
Section 13, all loans as to which participating interests are granted to the
same participant.

 



 27 

 

- 

"Losses" has the meaning set forth in Section 14.

 

"Lost Note" has the meaning set forth in Section 5(a).

 

"Material Adverse Effect” means any event, circumstance or condition that is
existing, or that is contemplated by Debtor, or about which Debtor may have
knowledge (a) which has a reasonable probability of having a material adverse
effect on the condition or business (financial or otherwise) of any Debtor
Party, the Property, the Mortgaged Property, or the transactions contemplated by
this Agreement or the other Loan Documents; (b) which, except for any non
consensual and non-contractual lien or encumbrance for Taxes or assessments or
other governmental charges or levies (but excluding any judgment lien) that is
not yet due and payable, in any way would adversely affect, or otherwise impair,
encumber or dilute Lender's or Debtor's interest in (i) the Property or
Mortgaged Property, or (ii) the validity or enforceability of this Agreement or
the other Loan Documents; (c) which would materially adversely affect the
ability of Debtor or any Guarantor to perform its or his other obligations under
this Agreement or the other Loan Documents; (d) which would impair, encumber or
dilute Lender's or Debtor's interest in the Property or Mortgaged Property; or
(e) which would materially adversely affect the validity or enforceability of
this Agreement and/or the other Loan Documents.

 

"Mortgage" means the Deed to Secure Debt, Assignment of Rents and Leases,
Security Agreement and Fixture Filing dated as of the date of this Agreement
executed by Debtor for the benefit of Lender providing a lien upon and security
interest in the Property as security for the Note, as the same may be amended
from time to time.

 

"Mortgaged Property” has the meaning set forth in the Mortgage.

 

"Note" means the promissory note dated as of the date of this Agreement to be
executed by Debtor in favor of Lender evidencing the Loan with respect to the
Property, as the same may be amended, restated and/or substituted from time to
time.

 

"Obligations" has the meaning set forth in Section 5(d).

 

"OFAC Laws and Regulations'' means Executive Order 13224 issued by the President
of the United States of America, the Terrorism Sanctions Regulations (Title 31
Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists (including, without limitation, the Specially
Designated Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.

 



 28 

 

 

"OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the Internet website www.treas. gov/ofac/tl1sdn.pdf.

 

"Opinions of Counsel” means such enforceability opinions as Lender may
reasonably require, all in form and substance reasonably satisfactory to Lender
and its counsel.

 

"Permitted Exceptions" means those recorded easements, restrictions, liens and
encumbrances set forth as exceptions in the title reports and title commitments
referenced in Section 8(a), and approved by Lender in its sole discretion in
connection with the closing of the Loan, the Mortgage and the UCC Financing
Statements.

 

"Permitted Facility" means means an extrusion, carpet manufacturing and floor
covering manufacturing and warehouse distribution business, all related purposes
such as ingress, egress and parking, and uses incidental thereto or any other
use deemed necessary as determined by Lessee in its good faith business judgment
provided such use is not a Prohibited Use

 

"Person" means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

 

"Pledge" has the meaning set forth in Section 5(d).

 

"Property" means, as the context may require, the buildings, fixtures and other
improvements now or hereafter located on the Land identified on Exhibit B
attached hereto (whether or not affixed to such Land). The term "Property" shall
not include the Land or Tangible Personal Property.

 

"Securitization" means one or more sales, dispositions, transfers or assignments
by Lender or any of the other Lender Entities to a special purpose corporation,
trust or other entity identified by Lender or any of the other Lender Entities
of notes evidencing obligations to repay secured or unsecured loans owned by
Lender or any of the other Lender Entities (and, to the extent applicable, the
subsequent sale, transfer or assignment of such notes to another special purpose
corporation, trust or other entity identified by Lender or any of the other
Lender Entities), and the issuance of bonds, certificates, notes or other
instruments evidencing interests in pools of such loans, whether in connection
with a permanent asset securitization or a sale of loans in anticipation of a
permanent asset securitization. Each Securitization shall be undertaken in
accordance with all requirements which may be imposed by the investors or the
rating agencies involved in each such sale, disposition, transfer or assignment
or which may be imposed by applicable securities, tax or other laws or
regulations.

 

" Subordination Agreement” or " Subordination Agreements” means, as the context
may require, the subordination and attornment agreement of even date herewith
executed by Debtor, and Lender with respect to the Ground Lease, or the
subordination and attornment agreements of even date herewith executed by
Debtor, the sublessees, and Lender with respect to the Leases, as the same may
be amended from time to time. A Subordination Agreement will be executed with
respect to each Lease.

 



 29 

 

 

"Tangible Personal Property” means any and all equipment, trade fixtures,
appliances, furniture, furnishings, inventory and other tangible personal
property now existing or hereafter acquired by Lessee or Guarantor or any of
their Affiliates in connection with the Property.

 

" Tax" or "Taxes" has the meaning set forth in Section 5(i).

 

" Title Company'' means First American Title Insurance Company located at 2425
E. Camelback Road, Suite 300, Phoenix, Arizona 85016, Attention: Kristin Brown,
National Commercial Services, or an alternative insurance company selected by
Lender.

 

"UCC Financing Statements" means such UCC Financing Statements as Lender shall
require with respect to the transactions contemplated by this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 30 

 

 

EXHIBIT B

 

LAND

 

Address: 2743 Highway 76 (GI Maddox Parkway), Chatsworth, Georgia 30705

 

Legal Description: All that tract or parcel of land located and lying in Land
Lot 173 of the 9th District and 3rd Section of Murray County, Georgia, and being
all of Lots 133 through 137 and part of Lot 132, Chief Vann Subdivision, and
more particularly described as follows:

 

Beginning at a point located on the north right of way line of Georgia Highway
52 (80 foot right of way), said point being 591.0 feet east of the intersection
of the north right of way line of Georgia Highway 52 with the east right of way
line of Georgia Highway 225, as measured along the north right of way line of
Georgia Highway 52; thence proceed north 00 degrees 08 minutes 00 seconds west a
distance of 193.17 feet; thence north 89 degrees 34 minutes 00 seconds east a
distance of 575.00 feet; thence south 00 degrees 08 minutes 00 seconds east a
distance of 195.93 feet to the north right of way line of Georgia Highway 52 (80
foot right of way); thence along the north right of way line of Georgia Highway
52 south 89 degrees 50 minutes 30 seconds west a distance of 575.00 feet to the
Point of Beginning, all as shown on that Plat for B & H Equities, a Georgia
general partnership, prepared by Norman B. DeLoach, GRLS No. 1347, and dated
February 15, 1994.

 

Also known as: ALL THAT TRACT or parcel of land lying and being in Land Lot 173
of the 9th District and 3rd Section of Murray County, Georgia, being Lots 133
through 137 and a portion of Lot 132 of Chief Vann Subdivision, and being more
particularly described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING commence at the intersection of the northern
right of way line of G.I. Maddox Parkway (being U.S. Highway 76 and Georgia
Highway 52 and having an 80 foot right of way) with the centerline of Cochran
Drive; running thence North 89 degrees 38 minutes 39 seconds West a distance of
415.72 feet to a 1/2 inch rebar and the TRUE POINT OF BEGINNING; thence North 89
degrees 38 minutes 39 seconds West along said right of way line of G.I. Maddox
Parkway a distance of 574.99 feet to a 5/8 inch rebar; thence leaving said right
of way line of G.I. Maddox Parkway running North 00 degrees 31 minutes 17
seconds East a distance of 193.40 feet to a 5/8 inch rebar; thence South 89
degrees 52 minutes 39 seconds East a distance of 574.59 feet to a 1/2 inch
rebar; thence South 00 degrees 24 minutes 03 seconds West a distance of 195.74
feet to a 1/2 inch rebar and the POINT OF BEGINNING.

 

 

Address: 325 Smyrna Church Road, Chatsworth, Georgia 30705

 

Legal Description: Two (2) acres, more or less, of Land Lot No. 266 in the 9th
District and 3rd Section of Murray County, Georgia, described as follows:
BEGINNING at the point of intersection of the west right-of-way line of Browns
Bridge Road and the north right-of-way line of Leonards Bridge Road; thence
running west with north side of Leonards Bridge Road, a distance of 396 feet to
land of James C. Penson; thence in a northeasterly direction with land of James
C. Penson, a distance of 224 feet to land of Maudie Witherow; thence east with
south line of land of Maudie Witherow, a distance of 260 feet to west side of
Browns Bridge Road; thence south with west right-of-way line of Browns Bridge
Road a distance of 264 feet to the beginning point.

 



 31 

 

 

Also known as: ALL THAT TRACT or parcel of land lying and being in Land Lot 266
of the 9th District and 3rd Section of Murray County, Georgia and being more
particularly described as follows:

 

BEGINNING at a mag nail located at the intersection of the northern right of way
line of Leonard Bridge Road (having a 50 foot right of way) with the western
right of way line of Smyrna Church Road (having an 80 foot right of way), which
is the TRUE POINT OF BEGINNING; running thence along said right of way line of
Leonard Bridge Road the following courses and distances: North 73 degrees 20
minutes 40 seconds West a distance of 168.40 feet; thence North 72 degrees 31
minutes 15 seconds West a distance of 62.76 feet; thence North 72 degrees 47
minutes 07 seconds West a distance of 68.45 feet; thence North 72 degrees 56
minutes 43 seconds a distance of 80.09 feet to a point on said right of way of
Leonard Bridge Road, said point being located North 31 degrees 19 minutes 28
seconds East a distance of 2.50 feet from a 3/4 inch open top pipe; thence
leaving said right of way line of Leonard Bridge Road running North 31 degrees
19 minutes 28 seconds East a distance of 221.22 feet to a 1/2 inch open top
pipe; thence South 77 degrees 53 minutes 41 seconds East a distance of 258.59
feet to a point located on the western right of way line of Smyrna Church Road,
said point being located North 77 degrees 53 minutes 41 seconds West a distance
of 1.51 feet from a 1-1/2 inch open top pipe; running thence South 01 degree 15
minutes 59 seconds West a distance of 160.93 feet; thence continuing along said
right of way line of Smyrna Church Road South 00 degrees 46 minutes 03 seconds
West a distance of 84.73 feet to a mag nailfound and the TRUE POINT OF
BEGINNING.

 

 

Address: 272 Treadwell Road, Chatsworth, Georgia 30705

 

Legal Description:

 

TRACT 1

 

One (1) acre, more or less, of Land Lot No. 191, 9th District, 3rd Section,
Murray County, Georgia described as follows:

 

BEGINNING on the east side of public road which runs from Spring Place by way of
Treadwell Cemetery and the "Old" Woods Estate to Green Road at the northeast
corner of Lot No. 48 in Woods Estate Subdivision, as recorded in Plat Book 5,
Page 234, Murray County Public Records; thence running south 30 degrees 37
minutes 27 seconds east, with east line of said Lot No. 48, a distance of 309
feet; thence in a northeasterly direction 184 feet; thence in a northwesterly
direction a distance of 309 feet to the east side of said public road; and
thence southwest with east side of said road 133 feet to the beginning point.

 

TRACT II

 

All that tract of land containing 1 acre, more or less, lying in Land Lot No.
191, 9th District, 3rd Section, Murray County, Georgia, according to a survey by
Leon Pritchett, Murray County, Georgia Land Surveyor, dated March 9, 1977, and
being more particularly described as follows:

 



 32 

 

 

BEGINNING at the point of intersection formed by the south right of way of
Industrial Drive with the northeast corner of Chatsworth Sample Company, Inc.;
thence run south 48 degrees 04 minutes 27 seconds east, along the said south
right of way, a distance of 388.5 feet to a point; thence run south 24 degrees
05 minutes west, a distance of 365 feet, more or less, to the east line of Woods
Estate Subdivision; thence north 17 degrees 38 minutes 44 seconds west, along
the east line of said subdivision, a distance of 231.5 feet to the southwest
corner of Chatsworth Sample Company, Inc. property; thence north 43 degrees 05
minutes east, along the southeast line of said Sample Co., a distance of 184
feet to their southeast corner; thence north 40 degrees 04 minutes 47 seconds
west, along said Sample Co., a distance of 308.97 feet to the south right of way
of Industrial Drive and the POINT OF BEGINNING.

 

TRACT Ill

 

One (1) acre of Land Lot No. 191, 9th District, 3rd Section, Murray County,
Georgia, according to a plat of survey prepared by Leon Pritchett, Murray
County, Georgia Land Surveyor, dated May 2, 1984, recorded in the Office of the
Clerk of the Superior Court of Murray County, Georgia, in Plat Book 14, Page
170, and said plat and the description set out therein are by reference
incorporated herein for a more particular description of said land.

 

Subject to existing easements for public utilities and road rights of ways.

 

Also known as: ALL THAT TRACT or parcel of land tying and being in Land Lot 191
of the 9th District and 3rd Section of Murray County, Georgia, and being more
particularly described as follows:

 

BEGINNING at a 1/2 inch capped rebar located at the intersection of the
southeastern right of way line of Treadwell Road (having an 80 foot right of
way) with the southwestern right of way line of Industrial Boulevard (having an
80 foot right of way); thence following along the arc of a curve to the right an
arc distance of 80.67 feet to a 1/2 inch capped rebar located on said right of
way line of Industrial Boulevard (said arc having a radius of 50.00 feet and
being subtended by a chord bearing North 86 degrees 59 minutes 07 seconds East a
distance of 72.20 feet); thence South 46 degrees 47 minutes 48 seconds East
along said right of way line of Industrial Boulevard a distance of 279.35 feet
to a point; thence continuing along said right of way line of Industrial
Boulevard following along the arc of a curve to the left an arc distance of
203.41 feet to a 1/2" rebar (said arc having a radius of 712.24 feet and being
subtended by a chord bearing South 54 degrees 58 minutes 42 seconds East a
distance of 202.72 feet); thence leaving said right of way line of Industrial
Boulevard running South 44 degrees 59 minutes 37 seconds West a distance of
396.94 feet to a 1/2" rebar; thence North 16 degrees 04 minutes 20 seconds West
a distance of 270.49 feet to a 1/2" rebar; thence North 30 degrees 31 minutes 32
seconds West a distance of 292.69 feet to a 1/2" rebar located on the
southeastern right of way line of Treadwell Road;thence North 40 degrees 46
minutes 03 seconds East along said right of way line of Treadwell Road a
distance of 95.66 feet to the POINT OF BEGINNING.

 

 

Address: 1978 Highway 52 Alt., Chatsworth, Georgia 30705

 

Legal Description: ALL THAT TRACT or parcel of land lying and being a part of
Land Lot 243 of the 9th District AND 3rd Section of Murray County, Georgia,
being more particularly described as follows:

 



 33 

 

 

BEGINNING at the intersection of the East line of Land Lot 243 with the South
right-of-way line of State Route 52 Alternate which is the point of beginning;
thence running South 00 degrees 02 minutes 00 seconds East for a distance of
425.77 feet along the East line of Land Lot 243 to an iron pin; thence running
North 84 degrees 44 minutes 13 seconds West for a distance of 486.57 feet to an
iron pin; thence running North 03 degrees 33 minutes 10 seconds East to a fence
post found; thence running South 80 degrees 48 minutes 06 seconds East for a
distance of 85.71 feet to an iron pin; thence running North 01 degree 30 seconds
West for a distance of 69.49 feet to a point; thence running North 89 degrees 25
minutes 01 second West for a distance of 79.49 feet to a railroad spike; thence
running North 00 degrees 47 minutes 04 seconds East for a distance of 199.97
feet to an iron pin; thence running South 89 degrees 25 minutes 19 seconds East
for a distance of 350.00 feet along the southerly right-of-way line of State
Route 52 Alternate; continuing thence south 89 degrees 28 minutes 53 seconds
East for a distance of 120.00 feet along the southerly right-of-way line of
State Route 52 Alternate to the POINT OF BEGINNING.

 

Being 4.30 acres and is in accordance with a plat prepared for Benny Stafford
and Dan C. Townsend by Dewayne Hunt, Registered Land Surveyor, dated June 19,
1995 and revised. January 6, 1996.

 

Also known as: ALL THAT TRACT or parcel of land lying and being in Land Lot 243
of the 9th District and 3rd Section of Murray County, Georgia, and being more
particularly described as follows:

 

BEGINNING at a cross-tie fence corner located at the intersection of the
southern right of way line of Georgia Highway 52 Alternate (having a variable
right of way) with the east line of Land Lot 243; running thence South 01
degrees 00 minutes 56 seconds East along the east line of Land Lot 243 a
distance of 425.77 feet to a 1-inch open top pipe; thence leaving said land lot
line running North 85 degrees 43 minutes 09 seconds West a distance of 486.57
feet to a 1-inch open top pipe; thence North 02 degrees 34 minutes 14 seconds
East a distance of 129.47 feet to a 5/8 inch capped rebar; thence North 06
degrees 24 minutes 11 seconds East a distance of 258.40 feet to a 5/8 inch
capped rebar located on the southern right of way line of Georgia Highway 52
Alternate; thence North 89 degrees 35 minutes 45 seconds East along said right
of way line of Georgia Highway 52 Alternate a distance of 323.05 feet to a
point; thence continuing along said right of way line of Georgia Highway 52
Alternate North 89 degrees 32 minutes 11 seconds East a distance of 120.00 feet
to the POINT OF BEGINNING.

 

 

Address: 1642 Duvall Road, Chatsworth, Georgia 30705

 

Legal Description: A portion of Land Lot No. 132 in the 9th District and 3rd
Section of Murray County, Georgia, designated as Tract "A" and Tract "B" on a
plat of survey prepared by Leon Pritchett, Murray County, Surveyor, dated
October 28, 1982, recorded in the office of the Clerk of the Superior Court of
Murray County, Georgia, in Plat Book No. 13. page 62 and described as follows:

 

BEGINNING at the point of intersection of the south original line. of said Land
Lot No. 132 and the eastside of Duvall Road (formerly known as Lydia Jackson
Road); thence running north 25 degrees 25 minutes east with the east side of
Duvall Road, a distance of 287.74 feet to an iron pin; thence south 86 degrees
16 minutes cast, 195.20 feet to an iron pin; thence south 0 degrees 16 minutes
west 231.48 feet to an iron pin on the south original line of said land lot;
thence north 69 degrees 12 minutes 23 seconds west on said south original line,
a distance of 317.21 feet to the POINT OF BEGINNING.

 



 34 

 

 

Also known as: All that tract or parcel of land lying and being in Land Lot No.
132 in the 9th District and 3rd Section of Murray County, Georgia, and being
more particularly described as follows:

 

To find the TRUE POINT OF BEGINNING; Commence at an axle found located at the
southeast comer of Land Lot Number 132; running thence along the south line of
Land Lot Number 132 North 89 degrees 10 minutes 11 seconds West a distance of
294.18 feet to a 1/2 inch rebar and the TRUE POINT OF BEGINNING; thence
continuing along the south line of Land Lot Number 132 North 89 degrees 03
minutes 11 seconds West a distance of 315.85 feet to a 1/2 inch rebar located on
the eastern right of way line of Duvall Road (having an 80-foot right of way);
running thence along said right of way of Duvall Road North 25 degrees 15
minutes 54 seconds East a distance of 287.97 feet to a 1/2 inch rebar; thence
leaving said right of way of Duvall Road running South 85 degrees 50 minutes 21
seconds East a distance of 195.29 feet to a metal T-post; thence South 00
degrees 25 minutes 35 seconds West a distance of 251.48 feet to a capped 1/2
inch rebar and the TRUE POINT OF BEGINNING.

 

 

Address: 1805 South Hamilton Street, Dalton, Georgia 30720

 

Legal Description:

 

TRACT ONE

 

All that tract or parcel of land situated, lying and being in Land Lots 277 and
294 in the 12th District and 3rd Section of Whitfield County, Georgia, and being
2.30 acres of land shown on plat of survey prepared by Bakkum - Deloach &
Associates dated March 10, 2004, and entitled "Plat for Jack Turner" and being
more particularly described as follows:

 

TO LOCATE THE POINT OF BEGINNING commence at the northwest corner of said Land
Lot 294 and running thence due South a distance of 10 feet; thence running due
East a distance of 196.3 feet to a point on the easterly line of South Hamilton
Street (80 foot right of way) and the point of BEGINNING; from said point of
beginning running thence North 17 degrees 16 minutes 20 seconds East along the
easterly line of South Hamilton Street 250.00 feet; thence running South 80
degrees 48 minutes 00 seconds East 364.80 feet to the westerly right of way line
of the Southern Railroad; thence running along the westerly right of way line of
Southern Railroad the following courses and distances: South 02 degrees 37
minutes 44 seconds East 76.40 feet; South 00 degree 00 minutes 02 seconds East
99.58 feet; South 01 degree 52 minutes 49 seconds West 79.54 feet; thence
leaving said railroad right of way and running thence North 76 degrees 32
minutes 45 seconds West 74.40 feet; thence running North 80 degrees 58 minutes
00 seconds West 367.43 feet to the easterly line of South Hamilton Street and
the point of beginning.

 



 35 

 

 

TRACT TWO

 

All that tract or parcel of land situated, lying and being in Land Lot 277 in
the 12th District and 3rd Section of Whitfield County, Georgia, and being 4.35
acres of land shown on plat of survey prepared by Bakkum - Deloach & Associates
dated March 10, 2004, and entitled "Plat for Jack Turner" and being more
particularly described as follows:

 

TO LOCATE THE POINT OF BEGINNING commence at the northwest corner of said Land
Lot 294 and running thence due South a distance of 10 feet; thence running due
East a distance of 196.3 feet to a point on the easterly line of South Hamilton
Street (80 foot right of way); running thence North 17 degrees 16 minutes 20
seconds East along the easterly line of South Hamilton Street 250.00 feet to the
point of BEGINNING; and from said point of beginning running thence the
following courses and distances along South Hamilton Street: North 17 degrees 16
minutes 20 seconds East 200.81 feet; thence running North 17 degrees 00 minutes
27 seconds East 77.21 feet; thence North 16 degrees 02 minutes 16 seconds East
78.70 feet; thence running North 11 degrees 29 minutes 28 seconds East 79.38
feet; thence running North 04 degrees 50 minutes 48 seconds East 81.21 feet;
thence running North 03 degrees 26 minutes 40 seconds West 83.93 feet; thence
running North 10 degrees 35 minutes 34 seconds West 81.74 feet; thence running
North 17 degrees 12 minutes 19 seconds West 82.29 feet; thence running North 23
degrees 37 minutes 34 seconds West 82.56 feet; thence running North 31 degrees
57 minutes 54 seconds West 81.72 feet; thence running North 35 degrees 49
minutes 17 seconds West 76.81 feet; thence running North 37 degrees 54 minutes
40 seconds West 81.62 feet; thence running North 38 degrees 51 minutes 44
seconds West 78.35 feet; thence running North 39 degrees 44 minutes 13 seconds
West 169.09 feet to the intersection of the northeasterly line of South Hamilton
Street with the westerly line of said Land Lot 277; thence leaving said easterly
line of South Hamilton Street and running thence North 01 degree 48 minutes 25
seconds East 117.15 feet to the westerly right of way line of Southern Railroad;
thence running along the westerly right of way line of Southern Railroad the
following courses and distances: South 35 degrees 23 minutes 09 seconds East
491.97 feet; thence running South 32 degrees 22 minutes 32 seconds East 103.96
feet; thence running South 28 degrees 55 minutes 33 seconds East 100.99 feet;
thence running South 25 degrees 55 minutes 21 seconds East 101.13 feet; thence
running South 22 degrees 46 minutes 13 seconds East 99.35 feet; thence running
South 19 degrees 38 minutes 52 seconds East 102.84 feet; thence running South 16
degrees 27 minutes 21 seconds East 100.62 feet; thence running South 13 degrees
44 minutes 13 seconds East 95.57 feet; thence running South 10 degrees 50
minutes 08 seconds East 100.09 feet; thence running South 08 degrees 13 minutes
44 seconds East 110.63 feet; thence running South 04 degrees 41 minutes 30
seconds East 127.35 feet; thence leaving the westerly right of way line of
Southern Railroad and running thence North 80 degrees 48 minutes 00 seconds West
364.80 feet to the easterly line of South Hamilton Street and the point of
beginning.

 

Also known as:

 

TRACT 1

 

ALL THAT TRACT or parcel of land lying and being in Land Lots 277 and 294 of the
12th District and 3rd Section of Whitfield County, Georgia, and being more
particularly described as follows:

 



 36 

 

 

TO FIND THE TRUE POINT OF BEGINNING commence at the northwest comer of said Land
Lot 294 running thence due South a distance of 10 feet; thence due East a
distance of 196.3 feet to a 1-inch open top pipe located on the eastern right of
way line of South Hamilton Street (having an 80-foot right of way), said pipe
also being located South 63 degrees 02 minutes 37 seconds East a distance of
41.64 feet from the intersection of the centerline of South Hamilton Street with
the centerline of Altamont Drive and being the TRUE POINT OF BEGINNING; thence
North 17 degrees 16 minutes 20 seconds East along said right of way line of
South Hamilton Street a distance of 250.00 feet to a 1/2 inch rebar; thence
leaving said right of way line of South Hamilton Street running South 80 degrees
48 minutes 00 seconds East a distance of 364.80 feet to a point located on the
western right of way line of Norfolk Southern Railway Company; thence along said
right of way line of Norfolk Southern Railway Company the following courses and
distances: South 02 degrees 37 minutes 44 seconds East a distance of 76.40 feet;
South 00 degrees 00 minutes 02 seconds East a distance of 99.58 feet; South 01
degree 52 minutes 49 seconds West a distance of 79.54 feet to a concrete
monument; thence leaving said right of way line of Norfolk Southern Railway
Company running North 76 degrees 32 minutes 45 seconds West a distance of 74.40
feet to a concrete monument; thence North 80 degrees 58 minutes 00 seconds West
a distance of 367.43 feet to the eastern right of way line of South Hamilton
Street and the POINT OF BEGINNING.

 

TRACT 2

 

ALL THAT TRACT or parcel of land lying and being in Land Lot 277 of the 12th
District and 3rd Section of Whitfield County, Georgia, and being more
particularly described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING commence at the northwest comer of said Land
Lot 294 running thence due South a distance of 10 feet; thence due East a
distance of 196.3 feet to a 1-inch open top pipe located on the eastern right of
way line of South Hamilton Street (having an 80-foot right of way), said pipe
also being located South 63 degrees 02 minutes 37 seconds East a distance of
41.64 feet from the intersection of the centerline of South Hamilton Street with
the centerline of Altamont Drive; thence North 17 degrees 16 minutes 20 seconds
East along said right of way line of South Hamilton Street a distance of 250.00
feet to a 1/2 inch rebar and the TRUE POINT OF BEGINNING; running thence along
said right of way line of South Hamilton Street the following courses and
distances: North 17 degrees 16 minutes 20 seconds East a distance of 200.81
feet; thence North 17 degrees 00 minutes 27 seconds East a distance of 77.21
feet; thence North 16 degrees 02 minutes 16 seconds East a distance of 78.70
feet; thence North 11 degrees 29 minutes 28 seconds East a distance of 79.38
feet; thence North 04 degrees 50 minutes 48 seconds East a distance of 81.21
feet; thence North 03 degrees 26 minutes 40 seconds West a distance of 83.93
feet; thence North 10 degrees 35 minutes 34 seconds West a distance of 81.74
feet; thence North 17 degrees 12 minutes 19 seconds West a distance of 82.29
feet; thence North 23 degrees 37 minutes 34 seconds West a distance of 82.56
feet; thence North 31 degrees 57 minutes 54 seconds West a distance of 81.72
feet; thence North 35 degrees 49 minutes 17 seconds West a distance of 76.81
feet; thence North 37 degrees 54 minutes 40 seconds West a distance of 81.62
feet; thence North 38 degrees 51 minutes 44 seconds West a distance of 78.35
feet; thence North 39 degrees 44 minutes 13 seconds West a distance of 169.09
feet to a 5/8 inch capped rebar located at the intersection of the northeastern
right of way line of South Hamilton Street with the western line of Land Lot
277; thence leaving said right of way line of South Hamilton Street running
North 01 degree 48 minutes 25 seconds East along said western line of Land Lot
277 a distance of 117.15 feet to a 5/8 inch capped rebar located at the
intersection of said western line of Land Lot 277 with the western right of way
line of Norfolk Southern Railway Company; thence along said right of way line of
Norfolk Southern Railway Company the following courses and distances: South 35
degrees 23 minutes 09 seconds East a distance of 491.97 feet; thence South 32
degrees 22 minutes 32 seconds East a distance of 103.96 feet; thence South 28
degrees 55 minutes 33 seconds East a distance of 100.99 feet; thence South 25
degrees 55 minutes 21 seconds East a distance of 101.13 feet; thence South 22
degrees 46 minutes 13 seconds East a distance of 99.35 feet; thence South 19
degrees 38 minutes 52 seconds East a distance of 102.84 feet; thence South 16
degrees 27 minutes 21 seconds East a distance of 100.62 feet; thence South 13
degrees 44 minutes 13 seconds East a distance of 95.57 feet; thence South 10
degrees 50 minutes 08 seconds East a distance of 100.09 feet; thence South 08
degrees 13 minutes 44 seconds East a distance of 110.63 feet; thence South 04
degrees 41 minutes 30 seconds East a distance of 127.35 feet; thence leaving
said right of way line of Norfolk Southern Railway Company running North 80
degrees 48 minutes 00 seconds West a distance of 364.80 feet to the eastern line
of South Hamilton Street and the POINT OF BEGINNING.

 



 37 

 

 

Address: 2669 Lakeland Road (a/k/a Abutement Road), Dalton, Georgia 30721

 

Legal Description: All that tract or parcel of land located and lying in Laud
Lot 26 of the 13th District and 3rd Section of Whitfield County, Georgia, and
more particularly described as follows:

 

BEGINNING at a point on the eastern right-of-way line of Lakeland Road (a/k/a
Abutment Road, 80 foot right of way), said point being located south 01 degree
55 minutes 00 seconds east a distance of 487.6 feet from the southern
right-of-way line of Focus Road; running thence north 88 degrees 00 minutes 00
seconds east a distance of 850.0 feet; thence south 02 degrees 00 minutes 00
seconds east a distance of 300.0 feet; thence south 88 degrees 00 minutes 00
seconds west a distance of 850.0 feet to a point on the eastern right-of-way
line of Lakeland Road;thence north 02 degrees 00 minutes 00 seconds west along
the eastern right-of-way line of Lakeland Road a distance of 300.0 feet to the
Point of Beginning.

 

Said tract or parcel is shown on that survey for Quantum Realty, a Georgia
general partnership, Cohutta Banking Company, and Lawyers Title Insurance
Corporation dated January 25, 2001 and prepared by Marcus Eugene Cook, GRLS No.
1935.

 

Also known as: ALL THAT TRACT or parcel of land lying and being in Land Lot 26
of the 13th District and 3rd Section of Whitfield County, Georgia and being more
particularly described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING commence at the point of intersection of the
eastern right of way line of Abutment Road (having an 80-foot right of way) with
the centerline of Focus Drive; thence South 01 degree 55 minutes 00 seconds East
along said right of way line of Abutment Road a distance of 518.48 feet to a 1/2
inch capped rebar and the TRUE POINT OF BEGINNING; thence leaving said right of
way line of Abutment Road running North 88 degrees 00 minutes 00 seconds East a
distance of 850.00 feet to a 1/2" rebar; thence South 02 degrees 00 minutes 00
seconds East a distance of 300.00 feet to a 5/8 inch capped rebar; thence South
88 degrees 00 minutes 00 seconds West a distance of 850.00 feet to a 5/8 inch
capped rebar located on the eastern right of way line of Abutment Road; thence
North 02 degrees 00 minutes 00 seconds West along said right of way line of
Abutment Road a distance of 300.00 feet to the POINT OF BEGINNING.

 



 38 

 

 

Address: 716 River Street, Calhoun, Georgia 30701

 

Legal Description: ALL THAT TRACT OR PARCEL of land lying and being in Land Lot
No. 242 in the 14th District and 3rd Section of Gordon County, Georgia, and
being more particularly described as follows:

 

To find the TRUE POINT OF BEGINNING; Commence at the intersection of the
centerline of River Street with the centerline of Oak Street; running thence
South 01 degree 28 minutes 12 seconds West a distance of 1089.55 feet to an iron
pin and the TRUE POINT OF BEGINNING; thence South 02 degrees 53 minutes 05
seconds East a distance of 341.57 feet to an iron pin; thence South 28 degrees
42 minutes 09 seconds East a distance of 34.44 feet to an iron pin; thence South
02 degrees 45 minutes 09 seconds East a distance of 84.14 feet to an iron pin;
thence North 86 degrees 55 minutes 51 seconds East a distance of 20.19 feet to
an iron pin; thence North 02 degrees 49 minutes 07 seconds West a distance of
42.25 feet to an iron pin located on the western right of way of River Street
(having a 100-foot right of way); thence following said right of way of River
Street following the arc of a curve to the left an arc distance of 68.71 feet
(said arc having a radius of 1959.86 feet and being subtended by a chord bearing
South 12 degrees 11 minutes 13 seconds East a chord distance of 68.71 feet to an
iron pin; thence leaving said right of way of River Street, running South 86
degrees 03 minutes 17 seconds West a distance of 630.92 feet to an iron, pin:
thence North 00 degrees 17 minutes 16 seconds West a distance of 489.54 feet to
an iron pin: thence North 86 degrees 37 minutes 17 seconds East a distance of
562.50 feet to an iron pin and the POINT OF BEGINNING.

 

SAID TRACT OR PARCEL containing 6.46 Acres.

 

Also known as: ALL THAT TRACT OR PARCEL of land lying and being in Land Lot No.
242 in the 14th District and 3rd Section of Gordon County, Georgia, and being
more particularly described as follows:

 

To find the TRUE POINT OF BEGINNING; Commence at the intersection of the
centerline of River Street with the centerline of Oak Street; running thence
South 01 degree 28 minutes 12 seconds West a distance of 1089.55 feet to an iron
pin and the TRUE POINT OF BEGINNING; thence South 02 degrees 53 minutes 05
seconds East a distance of 341.57 feet to an iron pin; thence South 28 degrees
42 minutes 09 seconds East a distance of 34.44 feet to an iron pin; thence South
02 degrees 45 minutes 09 seconds East a distance of 84.14 feet to an iron pin;
thence North 86 degrees 55 minutes 51 seconds East a distance of 20.19 feet to
an iron pin; thence North 02 degrees 49 minutes 07 seconds West a distance of
42.25 feet to an iron pin located on the western right of way of River Street
(having a 100-foot right of way); thence following said right of way of River
Street following the arc of a curve to the left an arc distance of 68.71 feet
(said arc having a radius of 1959.86 feet and being subtended by a chord bearing
South 12 degrees 11 minutes 13 seconds East a chord distance of 68.71 feet to an
iron pin; thence leaving said right of way of River Street, running South 86
degrees 03 minutes 17 seconds West a distance of 630.92 feet to an iron pin;
thence North 00 degrees 17 minutes 16 seconds West a distance of 489.54 feet to
an iron pin; thence North 86 degrees 37 minutes 17 seconds East a distance of
562.50 feet to an iron pin and the POINT OF BEGINNING.

 



 39 

 

 

EXHIBIT C

 

INSURANCE

 

Throughout the term of the Loan, Debtor shall maintain, with respect to the
Property, at its sole cost and expense, the following types and amounts of
insurance, in addition to such other insurance as Lender may reasonably require
from time to time:

 

(a)     insurance against loss or damage to real property under an "all risk" or
"special form" insurance policy, which shall include coverage against all risks
of direct physical loss, including, but not limited to, loss by fire, lightning,
wind, terrorism, and other risks normally included in the standard ISO special
form (and shall also include National Flood and Excess Flood insurance if the
Property is located within a 100-year floodplain (FEMA Zones A and V) and
earthquake insurance if the Property is located within a moderate to high
earthquake hazard zone as determined by an approved insurance company set forth
in paragraph (x) below). Such policy shall also include coverage for ordinance
or law covering the loss of value of the undamaged portion of the Property,
costs to demolish and the increased costs of construction if any of the
improvements located on, or the use of, the Property shall at any time
constitute legal non-conforming structures or uses. Ordinance or law limits
shall be in an amount equal to the full replacement cost for the Joss of value
of the undamaged portion of the Property and no less than 25% of the replacement
cost for costs to demolish and the increased cost of construction, or in an
amount otherwise specified by Lender. Such insurance shall be in amounts
sufficient to prevent Lender from becoming a co-insurer under the applicable
policies, and in any event, after application of deductible, in amounts not less
than 100% of the full insurable replacement cost values and sublimits
satisfactory to Lender, as determined from time to time at Lender's request but
not more frequently than once in any 12-month period;

 

(b)     commercial general liability insurance, including products and completed
operation liability, covering Lender and Debtor against bodily injury liability,
property damage liability and personal and advertising injury, including without
limitation any liability arising out of the ownership, maintenance, repair,
condition or operation of the Property or adjoining ways, streets, parking lots
or sidewalks. Such insurance policy or policies shall contain a broad form
contractual liability endorsement under which the insurer agrees to insure
Debtor's obligations under Section 14 hereof to the extent insurable, and a
"severability of interest" clause or endorsement which precludes the insurer
from denying the claim of Debtor or Lender because of the negligence or other
acts of the other, shall be in amounts of not less than $10,000,000.00 per
occurrence for bodily injury and property damage, and $10,000,000.00 general
aggregate per location, or such higher limits as Lender may reasonably require
from time to time, and shall be of form and substance satisfactory to Lender.
Such limits of insurance can be acquired through a combination of Commercial
General Liability and Umbrella liability policies;

 

(c)     Workers' compensation and Employer's Liability insurance in the
statutorily mandated limits covering all persons employed by Debtor on the
Property in connection with any work done on the Property for which claims for
death or bodily injury could be asserted against Lender, Debtor or the Property;

 



 40 

 

 

(d)     Business interruption insurance, equal to 100% of the continuing expense
including debt services and profits (as may adjusted hereunder) for a period of
not less than 12 months. Such insurance is to follow form of the real property
all risk" or "special form" coverage and is not to contain a co-insurance
clause;

 

(e)     if applicable, Comprehensive Boiler & Machinery Insurance against loss
or damage from explosion of any steam or pressure boilers or similar apparatus,
if any, located in or about the Property and in an amount equal to the lesser of
25% of the 100% replacement cost of the Property or $5,000,000.00; and

 

(f)     such additional and/or other insurance and in such amounts as at the
time is customarily carried by prudent owners or tenants with respect to
improvements similar in character, location and use and occupancy to the
Property.

 

All insurance policies shall:

 

(i)           provide (A) for a waiver of subrogation by the insurer as to
claims against Lender, its employees and agents, (B) that the insurer shall not
deny a claim and that such insurance cannot be unreasonably cancelled,
invalidated or suspended on account of the conduct of Debtor, its officers,
directors, employees or agents, or anyone acting for Debtor or any subtenant or
other occupant of the Property, and (C) that any losses otherwise payable
thereunder shall be payable notwithstanding any act or omission of Lender or
Debtor which might, absent such provision, result in a forfeiture of all or a
part of such insurance payment;

 

(ii)           be primary and provide that any "other insurance" clause in the
insurance policy shall exclude any policies of insurance maintained by Lender
and the insurance policy shall not be brought into contribution with insurance
maintained by Lender;

 

(iii)         contain deductibles not to exceed $25,000.00, other than
earthquake and flood deductibles which shall not exceed $50,000;

 

(iv)         contain a standard non-contributory mortgagee clause or endorsement
in favor of Lender and any lender designated by Lender;

 

(v)          provide that the policy of insurance shall not be terminated,
cancelled or amended without at least 30 days' prior written notice to Lender
and to any lender covered by any standard non-contributory mortgagee clause or
endorsement;

 

(vi)         be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;

 

(vii)        except for workers' compensation insurance referred to in paragraph
C. above, name Lender and any Lender Affiliate or lender requested by Lender, as
an "additional insured" with respect to general liability insurance, and as a
"mortgagee" with respect to real property and "loss payee" with respect to all
real property and rental value insurance, as appropriate and as their interests
may appear;

 

(ix)          be evidenced by delivery to Lender and any lender designated by
Lender of an Acord Form 28 for property, business income, rental value and
boiler and machinery coverage (or any other form requested by Lender) and an
Acord Form 25 for commercial general liability, workers' compensation and
umbrella coverage (or any other form requested by Lender); provided that in the
event that either such form is no longer available, such evidence of insurance
shall be in a form reasonably satisfactory to Lender and any lender designated
by Lender; and

 



 41 

 

 

(x)           be issued by insurance companies licensed to do business in the
state where the Property is located and which are rated "A:VIII" or better by
Best's Insurance Guide or are otherwise approved by Lender.

 

It is expressly understood and agreed that (a) if any insurance required
hereunder, or any part thereof, shall expire, be withdrawn, become void by
breach of any condition thereof by Debtor, or become void or in jeopardy by
reason of the failure or impairment of the capital of any insurer, Debtor shall
immediately obtain new or additional insurance reasonably satisfactory to Lender
and any lender designated by Lender; (b) the foregoing minimum limits of
insurance coverage shall not limit the liability of Debtor for its acts or
omissions as provided in this Agreement; and (c) Debtor shall procure policies
for all insurance for periods of not less than one year and shall provide to
Lender and any servicer or lender of Lender certificates of insurance or, upon
Lender's request, duplicate originals of insurance policies evidencing that
insurance satisfying the requirements of this Agreement is in effect at all
times.

 

Debtor shall pay as they become due all premiums for the insurance required
hereunder. In the event that Debtor fails to comply with any of the foregoing
requirements within 10 days of the giving of written notice by Lender to Debtor,
Lender shall be entitled to procure such insurance. Any sums expended by Lender
in procuring such insurance shall be immediately repaid by Debtor (and said
repayment shall be secured by the Mortgage), together with interest thereon at
the Default Rate, from the time of payment by Lender until fully paid by Debtor
immediately upon written demand therefor by Lender.

 

Notwithstanding anything to the contrary in this Agreement, any insurance which
Debtor is required to obtain pursuant to this Exhibit may be carried under a
"blanket" policy or policies covering other properties or liabilities of Debtor
provided that such "blanket" policy or policies otherwise comply with the
provisions of this Exhibit.

 



 42 

 

 

EXHIBIT D

 

SUPPLEMENTAL FINANCIAL INFORMATION

 

Debtor shall deliver the following information in connection with delivery of
the corporate financial statements required in Section 5(i) of the Agreement.

 

Corporate Financial Reporting Certificate

 

Company:

          For the Qtr or FYE ending   ________________      

# of months represented



  ________________       Number of units operating at the end of reporting
period   ________________      

EBITDAR Calculation:

 

Net Income

 

 

 

________________

     

Plus: Interest Expense

Plus: Taxes

Plus: Depreciation & Amortization

Plus: Operating Lease Expense

Plus: Any non-recurring expenses (please clarify below)

Plus: Any other non-cash expenses (please clarify below)

 

________________

________________

________________

________________

________________

________________

EBITDAR   ________________       Items required to be broken out of Balance
Sheet:    

Current Portion of Long-Term Debt

Current Portion of any Capital Leases

Senior Third-Party Debt Balances

Subordinate/Related Party Debt Balances

 

________________

________________

________________

________________

      Explanations of non-recurring and non-cash items:                        
         

 



 43 

 

 

Debtor shall deliver the following information in connection with delivery of
the unit-level financial statements required in Section 5(i) of the Agreement.

 

STORE Capital Unit-Level Financial

Reporting Certificate

 



Unit ID: 1 2 3         For the Qtr or FYE ending ____________ ____________
____________         # of months represented ____________ ____________
____________                

Store-Level pre-corporate overhead

EBITDAR Calculation:

              Store-Level Net Income ____________ ____________ ____________    
    Plus: Interest Expense ____________ ____________ ____________ Plus: Taxes
____________ ____________ ____________ Plus: Depreciation & Amortization
____________ ____________ ____________ Plus: Property Rent Expense (base rent +
any % rent) ____________ ____________ ____________ Plus: Any corporate overhead
allocations to the unit ____________ ____________ ____________ Plus: Any
non-recurring expenses (please clarify below) ____________ ____________
____________ Plus: Any other non-cash expenses (please clarify below)
____________ ____________ ____________ EBITDAR               Items required to
be broken out on unit-level profit and loss statement:       Cost Goods Sold
____________ ____________ ____________ Labor Expenses ____________ ____________
____________         Explanations of non-recurrina and non-cash items:          
                                           



 



 

 44 

